ASSET PURCHASE AGREEMENT
 
by and among
 
Palm Harbor Homes, Inc., a Florida Corporation
 
and
 
The Other Sellers Listed on the Signature Pages Hereto
 
and
 
Palm Harbor Homes, Inc., a Delaware Corporation
 
Dated as of November 29, 2010

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

   
Page
     
Article I
PURCHASE AND SALE
2
     
1.1
Assets to Be Transferred
2
     
1.2
Excluded Assets
4
     
1.3
Assumed Liabilities
5
     
1.4
Cure Costs
5
     
1.5
Excluded Liabilities
5
     
1.6
Purchase Price
7
     
1.7
Closing
7
     
1.8
Closing Deliveries by Sellers
8
     
1.9
Closing Deliveries by Purchaser
8
     
1.10
Assignment and Assumption of the Assumed Contracts
9
     
1.11
Base Price Adjustment
9
     
1.12
Valuation and Treatment of Uncollectable Accounts Receivable
11
     
1.13
Allocation of Proceeds
12
     
Article II
CONVEYANCE OF OWNED REAL PROPERTY
12
     
2.1
Real Property Escrow
12
     
2.2
Real Property Escrow Opening and Closing Dates
12
     
2.3
Seller’s Real Property Transfer Documents
13
     
2.4
Purchaser’s Real Property Transfer Documents
13
     
2.5
Recording of Title
13
     
2.6
Title Commitments and Surveys
14
     
2.7
Title Policies
14
     
2.8
Real Property Escrow Cancellation Charges
14
     
2.9
Closing Costs and Recording Fees
15
     
2.10
Apportionments for Real Properties
15
     
Article III
REPRESENTATIONS AND WARRANTIES OF SELLERS
16
     
3.1
Due Incorporation and Authority
16
     
3.2
No Conflicts
16
     
3.3
Organizational Documents; Meeting Minutes
17
     
3.4
Capitalization of Transferred Subsidiaries
17


 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(continued)
 

   
Page
     
3.5
Transferred Subsidiary Financial Statements
18
     
3.6
Transferred Subsidiary Undisclosed Liabilities; Guaranties
18
     
3.7
Accounts Receivable
19
     
3.8
Compliance with Laws
19
     
3.9
Permits
20
     
3.10
Contracts
21
     
3.11
Insurance Business
23
     
3.12
Real Property
24
     
3.13
Environmental Matters
26
     
3.14
Intellectual Property
26
     
3.15
Litigation and Other Claims
27
     
3.16
Condition of Tangible Personal Property
27
     
3.17
Title to Assets; Possession
28
     
3.18
Sufficiency of Assets
28
     
3.19
Inventory
28
     
3.20
Employees
28
     
3.21
Employee Benefits
29
     
3.22
Tax Matters
31
     
3.23
Affiliated Transactions
33
     
3.24
Product Liability; Product Warranties
34
     
3.25
Insurance
34
     
3.26
Absence of Certain Developments
34
     
3.27
Prohibited Payments
36
     
3.28
Bank Accounts; Lock Boxes; Powers of Attorney
36
     
3.29
Brokers
36
     
3.30
Disclaimer
36
     
Article IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
37
     
4.1
Due Incorporation and Authority
37
     
4.2
No Conflicts
37


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
(continued)
 

   
Page
     
4.3
Litigation
37
     
4.4
Purchaser’s Financial Capability
37
     
4.5
Brokers
38
     
4.6
Acknowledgement of Sellers’ Disclaimer
38
     
4.7
Purchaser Disclaimer
38
     
Article V
COVENANTS AND AGREEMENTS
38
     
5.1
Operation of the Business
38
     
5.2
Confidentiality
39
     
5.3
Expenses
40
     
5.4
Access to Information; Preservation of Records; Litigation Support
40
     
5.5
Regulatory and Other Authorizations; Consents
41
     
5.6
Further Actions
41
     
5.7
Bankruptcy Court Approval
41
     
5.8
Books and Records
43
     
5.9
Tax Matters
43
     
5.10
Notification of Certain Matters
44
     
5.11
Knowledge of Breach
44
     
5.12
Employment Arrangements
45
     
5.13
Insurance
46
     
5.14
Licensed Computer Software; Consents
47
     
5.15
Seller Release of Claims Against Transferred Subsidiaries
47
     
5.16
Change of Purchaser’s Name; Dissolution
47
     
Article VI
PURCHASER’S CLOSING CONDITIONS
47
     
6.1
Representations and Warranties; Covenants
48
     
6.2
No Intervening Law
48
     
6.3
No Legal Proceedings
48
     
6.4
Bankruptcy Filing
48
     
6.5
Final Orders
48
     
6.6
Regulatory Approvals
48


 
-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
(continued)
 

   
Page
     
6.7
Closing Documents
48
     
6.8
No Purchaser Objection to Initial Price Adjustment
48
     
6.9
No Material Adverse Effect
49
     
Article VII
SELLERS’ CLOSING CONDITIONS
49
     
7.1
Representations and Warranties; Covenants
49
     
7.2
No Intervening Law
49
     
7.3
Sale Approval Order
49
     
7.4
No Legal Proceedings
49
     
7.5
Bankruptcy Filing
50
     
7.6
Final Orders
50
     
7.7
Regulatory Approvals
50
     
7.8
Closing Documents
50
     
Article VIII
TERMINATION OF AGREEMENT
50
     
8.1
Termination Prior to Closing
50
     
8.2
Break-up Fee; Expense Reimbursement
51
     
8.3
Survival After Termination
52
     
Article IX
MISCELLANEOUS
52
     
9.1
Certain Definitions
52
     
9.2
Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
62
     
9.3
Notices
63
     
9.4
Entire Agreement
64
     
9.5
Non-Survival of Representations, Warranties and Covenants
64
     
9.6
Amendments
64
     
9.7
Waiver
64
     
9.8
Governing Law
64
     
9.9
Binding Effect; Assignment
65
     
9.10
Interpretation; Headings
65
     
9.11
Severability of Provisions
65
     
9.12
Counterparts
65
     
9.13
No Third Party Beneficiaries
66

 
 
-iv-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 
SCHEDULES
 
Schedule 1.1(c)
Tangible Personal Property
Schedule 1.1(f)
Assumed Contracts
Schedule 1.1(g)
Licensed Computer Software
Schedule 1.1(i)
Intellectual Property
Schedule 1.1(j)
Transferred Permits
Schedule 1.1(l)
Telephone, Fax Numbers and Email Accounts
Schedule 2.6
Owned Real Property Subject to Title Commitments
Schedule 2.7
Title Policy Amounts
Schedule 3.4(a)
Capitalization of Transferred Subsidiaries
Schedule 3.6
Transferred Subsidiary Liabilities
Schedule 3.7
Accounts Receivable
Schedule 3.8
Compliance With Laws
Schedule 3.9(a)
Permits
Schedule 3.9(b)
Required Consents for Permit Transfers
Schedule 3.10(a)
Seller and Transferred Subsidiary Contracts
Schedule 3.10(b)
Transferred Subsidiary Contracts
Schedule 3.11(e)
Insurance Subsidiary Liabilities
Schedule 3.12(a)
Owned Real Properties
Schedule 3.12(b)
Leased Real Properties
Schedule 3.14(a)
Intellectual Property
Schedule 3.14(b)
Intellectual Property Licenses, Sublicenses or other Arrangements
Schedule 3.14(d)
Intellectual Property Defaults
Schedule 3.15
Litigation and Other Claims
Schedule 3.17
Assets Possessed by Third Parties
Schedule 3.20(b)
Employee Disputes
Schedule 3.20(c)
Employment Agreements or Arrangements
Schedule 3.20(d)
Severance-Related Benefits
Schedule 3.21(a)
Employee Benefit Plan
Schedule 3.21(g)
Employment Contract Exceptions
Schedule 3.22(c)
Filed Tax Returns
Schedule 3.22(j)
Jurisdiction for Tax Returns
Schedule 3.23
Affiliated Transactions
Schedule 3.24
Product Compliance
Schedule 3.25
Insurance
Schedule 3.26
Absence of Certain Developments
Schedule 3.28
Powers of Attorney
Schedule 9.1(a)
Seller Plants

 
 
-v-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
(continued)
 
EXHIBITS
     
EXHIBIT A
Form of Bill of Sale
EXHIBIT B
Form of Assignment and Assumption Agreement
EXHIBIT C
Form of Bidding Procedures Order
EXHIBIT D
Form of Sale Approval Order
EXHIBIT E
Product Warranties

 
 
-vi-

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 29, 2010, by and among Palm Harbor Homes, Inc., a Florida corporation
(“ParentCo” ), and each of its direct or indirect subsidiaries listed on the
signature page(s) hereto (together with ParentCo, each a “Seller” and
collectively the “Sellers”), and Palm Harbor Homes, Inc., a Delaware corporation
(the “Purchaser”).  Initially capitalized terms used in this Agreement are
defined or cross-referenced in Section 9.1.
 
RECITALS
 
WHEREAS, Sellers are engaged in the business of the design, production,
marketing, sale and servicing of manufactured and modular homes (the “Home
Business”), the Insurance Subsidiaries are engaged in the business of
underwriting, selling and servicing property and casualty insurance for
manufactured and modular homes (the “Insurance Business”), and the Finance
Subsidiaries are engaged in the business of providing financing to retail
customers for the purchase of site built, manufactured and modular homes (the
“Finance Business”, and collectively with the Home Business and the Insurance
Business, the “Business”); and
 
WHEREAS, ParentCo and certain of its Affiliates intend to file voluntary
petitions for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), with ParentCo’s bankruptcy case to be jointly
administered with those of its Affiliates filing chapter 11 bankruptcy cases
(ParentCo’s chapter 11 case, together with all cases so jointly administered,
being collectively referred to herein as the “Bankruptcy Case”); and
 
WHEREAS, in connection with the Bankruptcy Case, Sellers and Purchaser’s sole
stockholder, Fleetwood Homes, Inc., (“Fleetwood”), have entered into that
certain Debtor In Possession Revolving Credit Agreement dated concurrently
herewith (the “DIP Facility”) for the provision by Fleetwood to Sellers of up to
$50,000,000 of debtor-in-possession debt financing, which amount may be
increased to $55,000,000 with Fleetwood’s consent.
 
WHEREAS, Purchaser desires to purchase substantially all of the assets of
Sellers and to assume certain specified Liabilities of Sellers, and Sellers
desire to sell such assets to Purchaser and to have Purchaser assume such
specified Liabilities, all on the terms and conditions set forth in this
Agreement and in accordance with sections 105, 363, 365 and other applicable
provisions of the Bankruptcy Code; and
 
WHEREAS, the Transferred Assets shall be sold to Purchaser pursuant to an order
of the Bankruptcy Court approving and authorizing Sellers to enter into and
consummate such sale under section 363 of the Bankruptcy Code, and such sale
shall include the assumption by Seller and concurrent assignment to Purchaser of
the Assumed Contracts under section 365 of the Bankruptcy Code and the terms and
conditions of this Agreement;
 
WHEREAS, Sellers desire to sell the Transferred Assets, including assuming and
assigning the Assumed Contracts to Purchaser, to further their reorganization
efforts and to enable them to consummate a plan of reorganization in the
Bankruptcy Case; and


 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I

 
PURCHASE AND SALE
 
1.1          Assets to Be Transferred.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Sellers shall sell,
assign, transfer, convey and deliver (or cause to be sold, assigned,
transferred, conveyed and delivered) to Purchaser (or its specified
designee(s)), and Purchaser (or its specified designee(s)) shall purchase,
assume and accept from Sellers, free and clear of any Encumbrance, other than
Permitted Encumbrances, all right, title and interest in and to all of Sellers’
properties, assets and rights, other than the Excluded Assets (such rights,
title and interests in and to such assets, properties and rights being
collectively referred to herein as the “Transferred Assets”), in accordance
with, and with all of the protections afforded by, sections 363 and 365 of the
Bankruptcy Code, including the following:
 
(a)           all outstanding shares of capital stock of Standard Casualty Co.,
a Texas corporation (the “Standard Casualty Shares”), and Standard Insurance
Agency, Inc., a Texas corporation (the “Standard Insurance Shares”);
 
(b)           all outstanding shares of capital stock of CountryPlace Acceptance
Corp., a Nevada corporation (the “CountryPlace Shares”);
 
(c)           all machinery, tools, tooling, computer hardware and peripherals,
telephony, office and other equipment, parts, spare parts, vehicles, leasehold
improvements, trade fixtures, signage, furniture, furnishings, appliances,
supplies and other tangible personal property, together with any express or
implied warranty (to the extent transferable) given by any manufacturer or
seller of any item or component part thereof and all maintenance records and
other documents relating thereto), wherever located, including those items
listed on Schedule 1.1(c), except for any such items on Schedule 1.1(c) disposed
of in the ordinary course of business prior to the Closing Date (collectively,
the “Tangible Personal Property”);
 
(d)           all raw materials, work-in-progress, finished goods and
semi-finished goods, supplies, packaging materials and other inventories,
wherever located, used or produced by any Seller, except for any such items
disposed of in the ordinary course of business prior to the Closing Date (the
“Inventory”);
 
(e)           all Owned Real Properties, together in each case with the
applicable Sellers’ right, title and interest in and to all structures,
facilities, fixtures and improvements located thereon and all easements,
licenses, rights and appurtenances relating to the foregoing;
 
(f)           all of the applicable Sellers’ rights under the Contracts listed
on Schedule 1.1(f), to the extent assumed and assigned in accordance with
Section 1.10 (collectively, the “Assumed Contracts”);


 
2

--------------------------------------------------------------------------------

 
 
(g)           subject to Section 5.14, the licensed Computer Software listed or
described on Schedule 1.1(g), solely to the extent assignable;
 
(h)           all Purchase Orders existing and outstanding on the Closing Date
and any additional Contracts entered into by any Seller in the Ordinary Course
of Business after the date hereof, as contemplated by clause (iii) of Section
5.1(a);
 
(i)            all Intellectual Property, including those items listed on
Schedule 1.1(i), together with all income, royalties, damages and payments due
or payable to any Seller or Affiliate thereof as of the Closing Date or
thereafter (including damages and payments for past, present or future
infringements or misappropriations thereof, the right to sue and recover for
past infringements or misappropriations thereof, and any and all corresponding
rights that, now or hereafter, may be secured throughout the world) and all
copies and tangible embodiments of any such Intellectual Property in Sellers’
possession or control (collectively, the “Transferred IP”);
 
(j)            all Permits and all pending applications therefor or renewals
thereof, including those listed on Schedule 1.1(j), in each case to the extent
assignable or otherwise transferable to Purchaser in accordance with their
respective terms or under applicable Law (the “Transferred Permits”);
 
(k)           originals or copies of all data, databases and records (whether in
print, electronic or other format) related to the operation of the Business or
the ownership or use of the Transferred Assets, including all books of account,
general, financial, accounting, engineering and legal records, unit and house
files, invoices, customers’ and suppliers’ lists and records (including account
histories), mailing lists, e-mail address lists, other distribution lists,
inventory and supply managements records, engineering designs and related
approvals of Governmental Bodies, self-regulatory organizations, and trade
associations, billing records, sales and promotional literature, creative
materials, research and development reports and records, production reports and
records, employee health and safety records, reports and logs for the Real
Properties (including OSHA reports and logs), service and warranty records,
product recall or withdrawal records, equipment logs, operating guides and
manuals, correspondence files (including correspondence with customers,
suppliers, landlords, tenants, licensors, licensees, Governmental Bodies and
legal, accounting and other professional advisors (except, in the case of legal
correspondence, any correspondence constituting privileged communication between
any Seller and its legal counsel)), Transferred Permits, Purchase Orders (both
those included in the Transferred Assets and, to the extent retained by any
Seller, historic Purchase Orders) and Assumed Contracts, but excluding any
records of Sellers described in Section 1.2(f) (the “Books and Records”);
 
(l)            the telephone (landline and mobile) and facsimile numbers and
email accounts listed on Schedule 1.1(l);
 
(m)          all credits, rights to deposits paid by any Seller (including
security or other deposits under any Real Property Lease included in the Assumed
Contracts), deposits paid by any customer or other Person to any Seller, prepaid
expenses, claims for refunds, investments and other similar financial assets;


 
3

--------------------------------------------------------------------------------

 
 
(n)           all Accounts Receivable of Sellers, and all proceeds of the
foregoing;
 
(o)           going concern value and goodwill with respect to the Transferred
Assets and the Home Business;
 
(p)           all insurance policies of Sellers, and all Claims, proceeds and
benefits due thereunder;
 
(q)           all interests in and rights to any refund of Taxes and surviving
federal and state loss carrybacks and carryforwards; and
 
(r)            all Claims of Sellers (or any of them) against any Person
relating to the Transferred Assets, the Assumed Liabilities or the Business;
 
1.2          Excluded Assets.  Sellers are not selling, and Purchaser is not
purchasing, any assets other than those specifically set forth in Section 1.1,
and without limiting the generality of the foregoing, the term “Transferred
Assets” shall expressly exclude the following assets of Sellers (including all
of Sellers’ right, title and interest therein and thereto), all of which shall
be retained by the applicable Sellers (collectively, the “Excluded Assets”):
 
(a)           except as provided in Section 1.1(m), all cash, bank deposits and
cash equivalents;
 
(b)           all of Sellers’ bank accounts;
 
(c)           all of the Contracts of any Seller, except the Assumed Contracts;
 
(d)           except as provided in Section 1.1(r), all Pre-Closing Claims;
 
(e)           all rights of Sellers under this Agreement and any other Closing
document entered into or executed by Sellers (or any of them) in connection with
the transactions contemplated hereby;
 
(f)            all corporate books and records, Tax Returns, board minutes and
organizational documents of Sellers, and any other records that any Seller is
required to retain by Law (except that copies of such retained records shall be
provided to Purchaser at Closing if such records would otherwise constitute a
Transferred Asset pursuant to Section 1.1(k)), all information held by any
Seller prohibited from being transferred or disclosed pursuant to applicable
Law, all non-public information primarily related to or prepared in connection
with the Bankruptcy Case, and Sellers’ books and records relating to any
Excluded Assets;
 
(g)           all of the rights and claims of Sellers to avoidance actions
available to any Seller under chapter 5 of the Bankruptcy Code, of whatever kind
or nature, including avoidance actions under sections 544, 545, 547, 548, 549
and 553 of the Bankruptcy Code, and any related claims and actions arising under
such sections by operation of Law or otherwise, including any and all proceeds
of the foregoing;


 
4

--------------------------------------------------------------------------------

 
 
(h)           legal correspondence constituting privileged communication between
any Seller and its legal counsel; and
 
(i)            the outstanding stock of, or other outstanding equity interests
in, any Seller.
 
1.3          Assumed Liabilities.  At the Closing, Purchaser shall assume and in
due course pay, discharge, perform or otherwise fully satisfy in accordance with
their respective terms only the following Liabilities of Sellers (the “Assumed
Liabilities”):
 
(a)           all Liabilities of Sellers under the Assumed Contracts, the other
Contracts referred to in Section 1.1(h) and the Transferred Permits (to the
extent assigned hereunder) to be performed on or after, or in respect of periods
following, the Closing Date; provided, however, that such Liabilities shall not
include any Liability based on or relating to any Seller’s breach or violation
of any Assumed Contract, any Contract referred to in Section 1.1(h) or any
Transferred Permit arising, occurring or existing before the Closing Date, other
than the Cure Costs that Purchaser agrees to pay pursuant to Section 1.4;
 
(b)           the Assumed Warranty Liabilities; and
 
(c)           the COBRA obligations that Purchaser agrees to assume pursuant to
Section 5.12(f).
 
1.4          Cure Costs.  At Closing and pursuant to section 365 of the
Bankruptcy Code, Sellers shall assume and assign to Purchaser the Assumed
Contracts.  The amounts, as determined by the Bankruptcy Court, if any (the
“Cure Costs”), necessary to cure all defaults of any Seller, if any, and to pay
all actual or pecuniary losses that have resulted from such defaults under the
Assumed Contracts, shall be paid by Purchaser, on or before Closing, and not by
Sellers and Sellers shall have no Liability therefor.
 
1.5          Excluded Liabilities.  Notwithstanding anything in this Agreement
to the contrary, the parties expressly acknowledge and agree that Purchaser
shall not assume or be liable or responsible for any Liability of any Seller
other than the Assumed Liabilities, except as required by applicable Law and not
discharged in the Bankruptcy Case (such Liabilities being collectively referred
to herein as the “Excluded Liabilities”).  Without limiting the generality of
the foregoing, the Excluded Liabilities shall include:
 
(a)           any Liability under any Assumed Contract or any Contract referred
to in Section 1.1(h) that arises from or relates to (i) any breach or violation
of any Seller that occurred on or before the Closing Date, or (ii) any
outstanding obligation of any Seller that was required to have been satisfied or
performed by such Seller on or before the Closing Date, except in either such
case for Purchaser’s obligation to pay Cure Costs;
 
(b)           any Liability under any Contract that is not an Assumed Contract
or Contract referred to in Section 1.1(h);
 
(c)           any account payable or other amount payable of any Seller;


 
5

--------------------------------------------------------------------------------

 
 
(d)           any Liability of any Seller under any note, loan, borrowing
arrangement, debt financing, credit facility, capital lease (except as included
in the Assumed Contracts), financial or performance guaranty, surety, indemnity
or bond, or any security interest related to any of the foregoing;
 
(e)           except as expressly contemplated by this Agreement, any Liability
for Taxes payable by or assessed against any Seller under applicable Law;
 
(f)            any Environmental, Health and Safety Liability, including arising
out of or relating to Sellers’ ownership and operation of the Home Business on
or prior to the Closing Date or the leasing, ownership or operation of any asset
(including any Real Property) by any Seller, whether or not included in the
Transferred Assets, including any Release (existing as of the Closing Date) of
any Hazardous Material;
 
(g)           any Liability arising out of or relating to (i) the employment or
performance of services, or termination of employment or services by any Seller
of any current or former employee or director on or before the Closing Date
(including, without limitation, wages or other compensation, and plans,
agreements or arrangements providing for bonus, incentive compensation,
vacation, sick days, personal days, severance benefits or other employee
benefits), or (ii) workers’ compensation Claims against any Seller, irrespective
of whether such Claims are made prior to, on or after the Closing Date,
regardless, in either of the foregoing clauses (i) or (ii), of whether such
employee involved with such grievance is a Transferred Seller Employee;
 
(h)           any Liability of any Seller with respect to any of its employees
or directors or any former employees or directors, including any Liability
arising under any Benefit Plan or any other employee program or arrangement at
any time maintained, sponsored or contributed to by any of Sellers or any
predecessor or Affiliate thereof or any ERISA Affiliate, or with respect to
which any of Sellers or any predecessor or Affiliate thereof or any ERISA
Affiliate has any Liability;
 
(i)            except for the Liabilities specifically referred to in Section
1.3(b), any Liability relating to or arising from any Seller’s manufacture or
sale of any product or performance of any service, including any Liability for
death or injury to any Person or damage to property;
 
(j)            any Liability of any Seller to defend, indemnify, hold harmless
or reimburse any Person, including any present or former employee, director,
customer, vendor, contractor or agent of any Seller, except to the extent such
Liability is expressly included in an Assumed Contract, and then only to the
extent that such Liability arises in connection with acts, omissions, facts,
events or circumstances first existing, accruing or arising on or after the
Closing Date and not based on any breach or violation by any Seller prior to the
Closing Date;
 
(k)           any Liability of any Seller arising out of or relating to (i) any
past Claim or any Claim underway or pending as of the Closing Date by or against
any Seller, or (ii) any Claim commenced on or after the Closing Date that
relates to any act, omission, occurrence or event happening, or any fact or
circumstance existing, before the Closing Date, in each case to the extent that
the Liability for such act, omission, occurrence, event, fact or circumstance is
not expressly included in the Assumed Liabilities;


 
6

--------------------------------------------------------------------------------

 
 
(l)            any Liability relating to any amount required to be paid or any
action required to be performed by any Seller hereunder; and
 
(m)          any Liability of any Seller arising out of or resulting from
non-compliance of such Seller with any applicable Law (including, for the
avoidance of doubt, any requirements and provisions of any “bulk-transfer” Laws
of any jurisdiction that may otherwise be applicable with respect to the sale of
any or all of the Transferred Assets to Purchaser; provided, however, that
pursuant to section 363(f) of the Bankruptcy Code, the transfer of the
Transferred Assets shall be free and clear of any Encumbrance arising under any
bulk transfer laws, and the parties shall take such steps as may be necessary or
appropriate to so provide in the Sale Approval Order).
 
1.6          Purchase Price.  Subject to the terms and conditions hereof, in
full consideration of the sale and purchase of the Transferred Assets and
Sellers’ other covenants and obligations hereunder, at the Closing, Purchaser
shall (i) assume the Assumed Warranty Liabilities, which the parties agree will
be assigned an aggregate value of $6,500,000, the COBRA Liabilities referred to
in Section 5.12(f), which the parties agree will be assigned an aggregate value
of $1,000,000, and the other Assumed Liabilities, and (ii) pay to ParentCo, on
behalf of and for the account of Sellers, the greater of (A) $50,000,000 or (B)
an amount equal to the outstanding balance (including accrued and unpaid
interest) under the DIP Facility as of the time of Closing (the “Base Price”),
minus the Accounts Receivable and Inventory Value Shortfall (if any), and minus
the amount of any Unauthorized Indebtedness, in each case as determined pursuant
to Section 1.11 (collectively, the “Purchase Price”).  At the Closing, Purchaser
shall pay the Base Price, as adjusted downwards (as applicable) by the Initial
Price Adjustment referred to in Section 1.11(a) and by the Closing Apportionment
payable to or by Sellers (as determined in accordance with Section 2.10) (the
“Closing Payment”) as follows:
 
(a)           first, to the extent of Purchaser’s interest as assignee of
Fleetwood under the DIP Facility, by way of credit and set-off against the
outstanding balance of the DIP Facility as of the time of Closing (provided,
that if the Closing Payment is less than the total outstanding balance of the
DIP Facility as of the time of Closing, such outstanding balance and any
subsequent interest accruals thereon shall remain payable by Sellers in
accordance with the provisions of the DIP Facility); and
 
(b)           second, to the extent the Closing Payment exceeds the outstanding
balance of the DIP Facility as of the time of Closing, by wire transfer of
immediately available funds to a bank account designated by written notice from
ParentCo to Purchaser, such notice to be given at least two (2) Business Days
prior to the Closing Date.
 
1.7          Closing.  Subject to the terms and conditions of this Agreement and
the Sale Approval Order, the sale and purchase of the Transferred Assets and the
assignment and assumption of the Assumed Liabilities contemplated by this
Agreement shall take place at a closing (the “Closing”) to be held at the
offices of ParentCo, 15303 Dallas Parkway, Suite 800, Addison, Texas 75001 at
9:00 a.m., Central Standard Time, on the first (1st) Business Day following the
satisfaction or waiver of all conditions to the obligations of the parties set
forth in Article VI and Article VII (other than those conditions which by their
nature can only be satisfied at the Closing), or at such other place or at such
other time or on such other date as ParentCo and Purchaser may mutually agree
upon in writing (the day on which the Closing takes place being the “Closing
Date”).


 
7

--------------------------------------------------------------------------------

 
 
1.8          Closing Deliveries by Sellers.  At the Closing, unless otherwise
waived in writing by Purchaser, Sellers shall deliver or cause to be delivered
to Purchaser:
 
(a)           a duly executed Sellers’ Certificate pursuant to Section 6.1;
 
(b)           a duly executed Bill of Sale substantially in the form of Exhibit
A hereto;
 
(c)           a duly executed counterpart to the Assignment and Assumption
Agreement substantially in the form of Exhibit B hereto;
 
(d)           duly executed assignments of Sellers’ Marks and other Intellectual
Property in form and substance reasonably acceptable to Purchaser;
 
(e)           the stock certificates representing the Standard Casualty Shares
and the Standard Insurance Shares, each with a duly executed stock power, in
form and substance reasonably satisfactory to Purchaser, for the assignment and
transfer of same to Purchaser;
 
(f)            the stock certificate(s) representing all of the outstanding
shares of Palm Harbor Ins. Agency of Texas;
 
(g)           a receipt, in form and substance reasonably satisfactory to
Purchaser, for the payment of the Purchase Price;
 
(h)           a Tax clearance certificate (or equivalent document) from each
state in respect of which any Transferred Subsidiary is liable for the payment
of Taxes;
 
(i)            the corporate minute books or equivalent record books (including
all contents thereof) for each Transferred Subsidiary; and
 
(j)            such other duly executed bills of sale, assignments and other
instruments of assignment, transfer or conveyance, in form and substance
reasonably satisfactory to Purchaser, as Purchaser may reasonably request or as
may be otherwise necessary or desirable to evidence and effect the sale,
assignment, transfer, conveyance and delivery of the Transferred Assets to
Purchaser and to put Purchaser in actual possession or control of the
Transferred Assets.
 
1.9          Closing Deliveries by Purchaser.  At the Closing, unless otherwise
waived in writing by ParentCo, in addition to the Closing Payment to be made in
accordance with Section 1.6, Purchaser shall deliver or cause to be delivered to
ParentCo or the other applicable Persons specified herein:
 
(a)           a duly executed Purchaser’s Certificate pursuant to Section 7.1;


 
8

--------------------------------------------------------------------------------

 
 
(b)           a duly executed counterpart to the Bill of Sale substantially in
the form of Exhibit A hereto;
 
(c)           a duly executed counterpart to the Assignment and Assumption
Agreement substantially in the form of Exhibit B hereto; and
 
(d)           such other duly executed documents and instruments, in form and
substance reasonably satisfactory to ParentCo, as ParentCo may reasonably
request or as may be otherwise necessary or desirable to evidence and effect the
assumption by Purchaser of the Assumed Liabilities.
 
1.10        Assignment and Assumption of the Assumed Contracts.  Without
limiting Sections 1.1(a) and 1.3(a), (i) at the Closing, but effective as of the
Effective Time, the applicable Seller(s) shall assume pursuant to section 365(a)
of the Bankruptcy Code and concurrently assign to Purchaser pursuant to sections
363(b), (f) and (m) and section 365(f) of the Bankruptcy Code each of the
Assumed Contracts that may be assumed pursuant to the Sale Approval Order, and
(ii) to the extent contemplated in Section 1.3(a) (and subject to Section
1.5(a)), Purchaser shall assume and thereafter in due course pay, discharge,
perform and satisfy in accordance with their respective terms all of the
obligations under such Assumed Contracts pursuant to section 365 of the
Bankruptcy Code from and after the Closing, and shall pay the Cure Costs so that
all applicable Assumed Contracts may be assigned to Purchaser pursuant to
section 365 of the Bankruptcy Code.
 
1.11        Base Price Adjustment.  The adjustment to the Base Price with
respect to the valuation of the Inventory and the Accounts Receivable of Sellers
and any Unauthorized Indebtedness shall be determined in accordance with the
following provisions:
 
(a)           At least five (5) Business Days prior to the Closing Date,
ParentCo shall deliver to Purchaser a report setting forth (i) a good faith
estimate as of the Effective Time of the Inventory and the Accounts Receivable
of Sellers and any Unauthorized Indebtedness, based on current information then
reasonably available to Sellers and broken down on a line-item basis, together
with reasonable documentation in support of such estimate (including at a
minimum a complete aging report of all Accounts Receivable of Sellers and a
report of all Inventory, with such Accounts Receivable and Inventory reports
being the most recently available accounts receivable report and inventory
report before such date of delivery by ParentCo) and, based thereon, any
downwards adjustment to be made to the Base Price for purposes of determining
the Closing Payment as contemplated by Section 1.6 (the “Initial Price
Adjustment”).  The Initial Price Adjustment (or ParentCo’s determination that no
Initial Price Adjustment is required) shall be subject to the review and
approval of Purchaser upon receipt, acting reasonably and in good faith (which
approval shall be for Closing purposes only and shall not constitute Purchaser’s
acceptance of the Initial Price Adjustment (or ParentCo’s determination that no
Initial Price Adjustment is required) as definitive), and Purchaser shall have
two (2) Business Days to submit to ParentCo any objection to the Initial Price
Adjustment (or ParentCo’s determination that no Initial Price Adjustment is
required), provided that such objection must be submitted in writing setting
forth in reasonable detail Purchaser’s objection; and provided further that such
objection may only be based on (i) the failure of ParentCo to provide adequate
back-up information or documentation for the Initial Price Adjustment, (ii) a
deviation from available financial information on which the Initial Price
Adjustment is to be based, (iii) the failure of the Initial Price Adjustment to
be calculated in accordance with the requirements of this Agreement, (iv) the
failure of the Initial Price Adjustment to be calculated in accordance with GAAP
(except as such failure is expressly permitted or required pursuant to this
Agreement), or (v) calculation error.  During such two (2)-day period, ParentCo
shall provide Purchaser and its Representatives with access to the relevant
books, records and personnel of Sellers and the Transferred Subsidiaries
reasonably requested by Purchaser to assist Purchaser in its review of the
Initial Price Adjustment.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Within ninety (90) days after the Closing Date, Purchaser shall
deliver to ParentCo a report showing (i) Purchaser’s determination, as of the
Effective Time, of the Inventory and Accounts Receivable of Sellers and any
Unauthorized Indebtedness existing as of the Effective Time, which report shall
be in reasonable detail and broken down on a line-item basis, together with
reasonable documentation in support of such determination (including at a
minimum a complete aging report of all Accounts Receivable of Sellers and a
report of all Inventory, with such Accounts Receivable and Inventory reports
having been prepared as of the Effective Time) and, based thereon, any downwards
adjustment to be made to the Base Price for purposes of determining the Purchase
Price (the “Post-Closing Price Adjustment”).  ParentCo shall have ten (10) days
after its receipt of the Post-Closing Price Adjustment to give written notice
(an “Objection Notice”) to Purchaser of any objection to the Post-Closing Price
Adjustment.  Any Objection Notice must specify in reasonable detail the
objections of ParentCo and may only be based on (i) the failure of Purchaser to
provide adequate back-up information or documentation for the Post-Closing Price
Adjustment, (ii) a deviation from available financial information on which the
Post-Closing Price Adjustment is to be based, (iii) the failure of the
Post-Closing Price Adjustment to be calculated in accordance with the
requirements of this Agreement, (iv) the failure of the Post-Closing Price
Adjustment to be calculated in accordance with GAAP (except as such failure is
expressly permitted or required pursuant to this Agreement), or (v) calculation
error.  During such ten (10)-day period, Purchaser shall provide ParentCo and
its Representatives with access to the relevant books, records and personnel of
Purchaser reasonably requested by ParentCo to assist ParentCo in its review of
the Post-Closing Price Adjustment.
 
(c)           If, within the ten (10)-day period referred to in Section 1.11(b),
an Objection Notice that meets the requirements of Section 1.11(b) is delivered
by ParentCo to Purchaser, Representatives of ParentCo and Purchaser shall confer
in good faith for up to ten (10) days after the date of Purchaser’s receipt of
the Objection Notice to resolve the objections raised by ParentCo.  If such
Representatives are unable to resolve all such objections within such period,
then at any time thereafter, ParentCo or Purchaser may require that the
objection raised by ParentCo be immediately submitted to the Bankruptcy Court
for resolution, whereupon the parties shall cooperate reasonably and in good
faith to establish fast-track procedures for presenting their respective
positions to the Bankruptcy Court.  Any determination of the Bankruptcy Court
with respect to the matters that are the subject of ParentCo’s objection shall
be final, binding and conclusive on the parties hereto.


 
10

--------------------------------------------------------------------------------

 


(d)           Upon the first to occur of, (i) the written agreement between
ParentCo and Purchaser as to the Post-Closing Price Adjustment, including any
amendment to be made thereto, (ii) the passage of the thirty (30)-day (or more,
if mutually agreed upon by ParentCo and Purchaser) period after ParentCo has
received the Post-Closing Price Adjustment without ParentCo’s delivery of an
Objection Notice (in which case ParentCo shall be deemed to have accepted and
agreed to the Post-Closing Price Adjustment), or (iii) the determination of the
Bankruptcy Court of all matters that are the subject of an Objection Notice, the
final adjustment to be made to the Base Price based on the value, as of the
Effective Time, of the Inventory and Accounts Receivable of Sellers and any
Unauthorized Indebtedness, as finally determined pursuant to one or more of the
foregoing (the “Final Price Adjustment”) shall be final, binding and conclusive
on the parties hereto.
 
(e)           If the amount of the Final Price Adjustment is less than the
amount of the Initial Price Adjustment, then, within five (5) Business Days
after the determination of the Final Price Adjustment Amount, Purchaser shall
pay to ParentCo, on behalf of Sellers, the amount of such excess by wire
transfer of immediately available funds to the bank account referred to in
Section 1.6(b); provided, however, that in no event shall Purchaser be required
to pay more than the Base Price as the total Purchase Price due to Sellers.  If
the amount of the Final Price Adjustment Amount exceeds the amount of the
Initial Price Adjustment, then, within five (5) Business Days after the
determination of the Final Price Adjustment, ParentCo, on behalf of Sellers,
shall refund to Purchaser the amount of such shortfall by wire transfer of
immediately available funds to a bank account specified by Purchaser in writing
to ParentCo.
 
1.12        Valuation and Treatment of Uncollectable Accounts Receivable.
 
(a)           For purposes of calculating the Initial Price Adjustment, the
Post-Closing Price Adjustment and the Final Price Adjustment, and any adjustment
to the Base Price as contemplated in Section 1.11, the Accounts Receivable of
Sellers shall be valued by the parties in the following manner:
 
(i)           subject to Section 1.12(a)(ii), one hundred percent (100%) of the
amount of any Account Receivable shall be counted if, as of the Effective Time,
such Account Receivable is aged ninety (90) or less days from the earlier of (A)
the date of issuance of the statement or invoice therefor or (B) the date on
which such Account Receivable first became payable; and
 
(ii)          no value shall be given to any Account Receivable that, as of the
Effective Time, is aged more than ninety (90) days from the earlier of (A) the
date of issuance of the statement or invoice therefor or (B) the date on which
such Account Receivable first became payable, or any Account Receivable that is
owing by an account debtor that is bankrupt, in receivership or insolvent or has
ceased to conduct business or is disputing such Account Receivable.
 
(b)           If, within thirty (30) days after the Closing Date, Purchaser has
been unable to collect any Seller Account Receivable (or portion thereof)
referred to in Section 1.12(a)(i), Purchaser may, prior to or concurrently with
its delivery to ParentCo of the Post-Closing Price Adjustment, assign such
uncollected Account Receivable (or portion thereof) back to the applicable
Seller.  The stated amount of any such uncollectible Account Receivable, to the
extent included in the calculation of the Initial Price Adjustment, shall not be
counted in the current assets included in the calculation of the Post-Closing
Price Adjustment and the Final Price Adjustment.


 
11

--------------------------------------------------------------------------------

 
 
1.13          Allocation of Proceeds.  Purchaser shall within one hundred twenty
(120) days after the Closing Date prepare and deliver to ParentCo a schedule
reasonably allocating the Purchase Price among the Transferred Assets in
accordance with Section 1060 of the Tax Code (such schedule, the
“Allocation”).  Purchaser shall permit ParentCo to review and provide comments
on the Allocation and shall consult with ParentCo with respect to any such
comments.  However, the Allocation shall be finally determined in Purchaser’s
sole discretion.  Purchaser and Sellers shall report and file all Tax Returns
(including amended Tax Returns and claims for refund) in all respects and for
all purposes in a manner consistent with the Allocation.  Neither Purchaser nor
Sellers shall take any position contrary thereto or inconsistent therewith
(including in any audits or examinations by any Governmental Body or any other
proceeding) unless otherwise required by applicable law; provided, however, that
(i) each party to this Agreement shall notify the other parties in the event
that any Governmental Body takes or proposes to take a position for Tax purposes
that is inconsistent with such Allocation and (ii) ParentCo and its Affiliates
shall not be bound by the Allocation for purposes of allocating the Purchase
Price in connection with proceeds of the sale of the Transferred Assets and any
claims related thereto under the Bankruptcy Case.  Purchaser and Sellers shall
cooperate in the filing of any forms (including Form 8594 under Section 1060 of
the Tax Code) with respect to the Allocation.
 
ARTICLE II

 
CONVEYANCE OF OWNED REAL PROPERTY
 
In addition to the Closing procedures and documentation referred to in Sections
1.7 through 1.10, the following procedures and requirements set forth in this
Section 2 shall apply to Sellers’ conveyance of the Owned Real Properties to
Purchaser on the Closing Date.
 
2.1          Real Property Escrow.  Immediately after the Bankruptcy Court’s
entry of the Sale Approval Order as a Final Order, or at such earlier time as
ParentCo and Purchaser may agree, Sellers and Purchaser shall establish an
escrow (the “Real Property Escrow”) for the sale and purchase of the Owned Real
Properties pursuant to this Agreement with the Title Company.  The provisions of
this Article II shall constitute escrow instructions to the Title Company, and a
copy of this Agreement shall be deposited with the Title Company for such
purpose.
 
2.2          Real Property Escrow Opening and Closing Dates.  The Real Property
Escrow shall be deemed open on the date on which a fully executed original copy
of this Agreement shall have been delivered to the Title Company.  The Closing
of the sale and purchase of the Owned Real Properties and the Real Property
Escrow shall occur on the Closing Date and following the delivery to the Title
Company of a copy of the Sale Approval Order as a Final Order.  At the Closing,
the applicable Sellers shall transfer fee title to, and possession and control
of, the Owned Real Properties to Purchaser, or its specified designee(s), free
and clear of all Encumbrances, other than Permitted Encumbrances.


 
12

--------------------------------------------------------------------------------

 


2.3          Seller’s Real Property Transfer Documents.  Subject to the Sale
Approval Order becoming a Final Order, on or before the Closing Date, Sellers
shall deposit into the Real Property Escrow for delivery to Purchaser at the
Closing the following documents and instruments, each of which shall have been
duly executed and, where appropriate, acknowledged:
 
(a)           an individual closing statement for each Owned Real Property,
prepared by the Title Company and approved by the parties hereto (collectively,
the “Closing Statements”);
 
(b)           a bargain and sale deed for Owned Real Property in Oregon, and
special warranty deeds (or state law equivalent) for each other Owned Real
Property (collectively, the “Deeds”) in form and substance satisfactory to
Purchaser (acting reasonably) for conveyance by the applicable Seller to
Purchaser of such Owned Real Property;
 
(c)           to the extent reasonably necessary or required by the Title
Company to effectuate the conveyance of the Owned Real Property to Purchaser, a
Tax certificate with respect to each Owned Real Property obtained by the Title
Company;
 
(d)           to the extent reasonably necessary or required by the Title
Company to effectuate the conveyance of any Owned Real Property to Purchaser,
change of ownership certificates for such Owned Real Property, as required by
applicable Law;
 
(e)           a non-foreign certification or affidavit from each applicable
Seller, if and as required by applicable Law, in form and substance satisfactory
to Purchaser (acting reasonably); and
 
(f)           such other documents and instruments as may be necessary or
appropriate for the applicable Sellers to transfer and convey the Owned Real
Properties to Purchaser in accordance with the terms of this Agreement.
 
2.4          Purchaser’s Real Property Transfer Documents.  Subject to the Sale
Approval Order becoming a Final Order, on or before the Closing Date, Purchaser
shall deposit into the Real Property Escrow for delivery to the applicable
Sellers at Closing the following documents and instruments, each of which shall
have been duly executed and, where appropriate, acknowledged:
 
(a)           the Closing Statements;
 
(b)           an affidavit of value for each Owned Real Property, as required by
applicable Law; and
 
(c)           such other documents and instruments as may be necessary or
appropriate for the applicable Sellers to transfer and convey the Owned Real
Properties to Purchaser in accordance with the terms of this Agreement.
 
2.5          Recording of Title.  At the Closing, the Title Company shall, and
Sellers shall cause the Title Company to, record or file, as applicable, the
Special Warranty Deeds in the office of the County Clerk or other applicable
Governmental Body for each Owned Real Property.


 
13

--------------------------------------------------------------------------------

 
 
2.6          Title Commitments and Surveys.  At least ten (10) days prior to the
scheduled Closing Date, ParentCo shall, at Sellers’ sole cost and expense, for
each individual Owned Real Property listed on Schedule 2.6, cause to be
delivered to Purchaser a commitment for a policy of title insurance (each a
“Title Commitment” and collectively, the “Title Commitments”), together with
copies of all documents identified in such Title Commitment, issued by the Title
Company.  Purchaser shall also have the option of ordering a survey (each a
“Survey” and collectively, the “Surveys”) to be performed at each Owned Real
Property listed on Schedule 2.6.  If any such Title Commitment or Survey shows
any Encumbrances on any such Owned Real Property, other than Permitted
Encumbrances, Sellers shall be obligated to cure and or remove of record such
Encumbrances at or prior to the Closing so that Purchaser shall be able to
obtain a policy of title insurance from the Title Company at the Closing
insuring title to such Owned Real Property in the condition required
hereunder.  In the event that the Title Commitment or Survey for any such Owned
Real Property reveals any Encumbrance that is not a Permitted Encumbrance, and
it becomes apparent that Sellers cannot or shall not cure or remove of record
such Encumbrance at or prior to Closing, Purchaser shall have the option to
elect to consummate the transactions contemplated hereby with a downward
adjustment to the Purchase Price in an amount necessary to cure or remove such
Encumbrance at the Closing.
 
2.7          Title Policies.  At the Closing, Sellers shall deliver to Purchaser
an owner’s ALTA policy (or applicable state required form) of extended title
insurance issued by the Title Company (or the unconditional commitment of the
Title Company to issue such policy) for each Owned Real Property listed on
Schedule 2.6 (i.e., one such policy for each such Owned Real Property) effective
as of the Closing Date (collectively, the “Title Policies”), with each Title
Policy being in the amount specified on Schedule 2.7.  The Title Policies shall
insure Purchaser that fee simple interest in and to such Owned Real Properties
is vested in Purchaser, subject only to the printed terms and provisions of such
Title Policies (as such terms and provisions may be modified by endorsements
purchased by Purchaser), the Permitted Encumbrances expressly set forth on the
final commitments for issuance of the Title Policies and any other matters
approved in writing by Purchaser.  Sellers shall pay the portion of the premium
for each Title Policy that would be equal to a standard owner’s policy of title
insurance on each such Owned Real Property covered by such Title Policy in the
same face amount, and Purchaser shall pay any additional premium for the
extended coverage and for any endorsement on such Title Policy requested by
Purchaser.  Purchaser shall be solely responsible for satisfying, at its cost,
any requirement of the Title Company for any Title Policy endorsement requested
by Purchaser.
 
2.8          Real Property Escrow Cancellation Charges.  If the Closing does not
occur because of the termination of this Agreement by Sellers (or any of them)
pursuant to Section 8.1(c) or (e), Purchaser shall be liable for all customary
Real Property Escrow cancellation charges.  If the Closing does not occur
because of the termination of this Agreement by Purchaser pursuant to Section
8.1(c) or (e), ParentCo shall be liable for all customary Real Property Escrow
cancellation charges.  If the Close of Escrow does not occur for any other
reason, ParentCo and Purchaser shall each be liable for one-half (1/2) of all
customary Real Property Escrow cancellation charges.

 
14

--------------------------------------------------------------------------------

 

2.9          Closing Costs and Recording Fees.  Upon the Closing, each of
ParentCo and Purchaser agrees to pay one-half (1/2) of all Real Property Escrow
charges and recording fees, other than with respect to the Title Policies, which
shall be paid for as described in Section 2.7.  On or before the Closing Date,
each of ParentCo and Purchaser shall deposit with the Title Company cash in an
amount sufficient to pay each such party’s share of Title Policy premiums and
other Real Property Escrow-related costs; provided, however that ParentCo may
instruct Purchaser to pay ParentCo’s share of such costs and deduct the same
amount from the Closing Payment.
 
2.10        Apportionments for Real Properties.  The following apportionments
shall be made between Sellers and Purchaser as of the Effective Time (the
“Closing Apportionments”) based on the latest available information, and the
amounts derived therefrom shall be (as applicable) added to or deducted from the
Closing Payment in accordance with Section 1.6:
 
(a)           Taxes and Assessments.  Real estate Taxes, ad valorem Taxes,
personal property Taxes, transaction privilege Taxes, and other similar Taxes
related to the ownership and/or operation of each Owned Real Property shall be
prorated between the applicable Seller or Transferred Subsidiary and Purchaser
and set forth on (i) the Closing Statement applicable to such Owned Real
Property, if owned by a Seller or (ii) for any Owned Real Property owned by a
Transferred Subsidiary or any Leased Real Property in respect of which the Real
Property Lease is included in the Assumed Contracts (each, an “Acquired Leased
Real Property”), a written statement agreed to by ParentCo and
Purchaser.  Sellers shall be responsible for all Taxes attributable to the Owned
Real Properties and Acquired Leased Real Properties through and including the
Closing Date and Purchaser shall be responsible for such Taxes attributable to
the Owned Real Properties and Acquired Leased Real Properties beginning the
first day after the Closing Date.  If any current assessments, statements or
other necessary information on any such amounts are not available before the
Closing Date, Sellers and Purchaser shall agree upon reasonable estimates of
such amounts based on prior amounts assessed against or paid by the applicable
Sellers.
 
(b)           Utilities.  Purchaser and Sellers agree to use their respective
reasonable efforts to arrange, before the Closing Date, for separate billing to
the applicable Sellers of all charges attributable to the period up to and
including the Closing Date for electricity, water, gas and any other utilities
servicing the Owned Real Properties and Acquired Leased Real Properties, and for
separate billing to Purchaser for all such charges attributable to the period
beginning on the day after the Closing Date.  If any such separate billing
cannot be arranged by the Closing Date, such charges shall be equitably prorated
on the basis of the most recent ascertainable invoices or statements for such
services.  With respect to any utilities in place and servicing the Owned Real
Properties and Acquired Leased Real Properties as of the Closing Date, Sellers
shall endeavor to have the respective utility providers read the meters for the
utilities such that the prorations can be made based on such final meter
readings.  If such meter readings cannot be obtained in such manner, charges for
utilities shall be prorated by good faith estimation as of the Closing Date
based on the per diem rate obtained by using the last available billing period
and associated bills for such utilities.  Once all applicable utility billings
have been delivered after the Closing Date and an accurate proration of utility
charges can be determined therefrom, the net amount payable to Sellers or
Purchaser (as applicable) after combining such prorations shall be paid
concurrently with the payment due under Section 1.11(e) after determining the
Final Price Adjustment.

 
15

--------------------------------------------------------------------------------

 

(c)           Form 1099-B.  If applicable to the sale and purchase of the Owned
Real Properties as contemplated herein, the Title Company is hereby authorized
and instructed to file as the “Reporting Person” Internal Revenue Service Form
1099-B, Proceeds from Real Estate, Broker, and Barter Exchange Transactions, as
required by § 6045(d) of the Tax Code.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
In order to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, Sellers hereby jointly and severally represent
and warrant to Purchaser as follows:
 
3.1          Due Incorporation and Authority.  Each Seller is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state of its organization
and has all necessary corporate, limited liability company or limited
partnership power and authority to own, lease and operate its assets and to
carry on the Home Business, the Insurance Business or the Finance Business (as
applicable), as it is now being conducted.  Subject to the entry of the Sale
Approval Order, (i) each Seller has all requisite corporate, limited liability
company or limited partnership power and authority to enter into this Agreement,
carry out its obligations hereunder and consummate the transactions contemplated
hereby and (ii) the execution and delivery by such Seller of this Agreement, the
performance by such Seller of its respective obligations hereunder and the
consummation by such Seller of the transactions contemplated hereby have been
duly authorized by all requisite corporate, limited liability company or limited
partnership action on the part of such Seller.  This Agreement has been duly
executed and delivered by each Seller, and, upon entry of the Sale Approval
Order and the Sale Approval Order becoming a Final Order (assuming the due
authorization, execution and delivery hereof by Purchaser and satisfaction of
all conditions to the Closing), this Agreement shall constitute the legal, valid
and binding obligation of each Seller, enforceable against each Seller in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).
 
3.2          No Conflicts.  Except as a result of the Bankruptcy Case, and
subject to the entry of the Sale Approval Order and the Sale Approval Order
becoming a Final Order, the execution and delivery by Sellers of this Agreement,
the consummation of the transactions contemplated hereby, and the performance by
Sellers of this Agreement in accordance with its terms shall not:
 
(a)           violate the certificate of incorporation or by-laws or comparable
organizational instruments of any Seller or Transferred Subsidiary or contravene
any resolution adopted by the directors, managers, shareholders, members or
partners of any Seller or Transferred Subsidiary;
 
(b)           to the Knowledge of Sellers, violate any Law to which any Seller,
any Transferred Subsidiary, any part of the Business, any of the Transferred
Assets, or any of the Transferred Subsidiaries’ assets is bound or subject;

 
16

--------------------------------------------------------------------------------

 

(c)           result in the imposition or creation of any Encumbrance (other
than a Permitted Encumbrance) on any of the Transferred Assets or any of the
assets of any Transferred Subsidiary; or
 
(d)           violate, result in any breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
or require any consent of any Person (including any Governmental Body) pursuant
to, any Assumed Contract, Contract referred to in Section 1.1(h), Purchase Order
included in the Transferred Assets, Transferred Permit, any Contract to which
any Transferred Subsidiary is a party or by which it is bound, or any Permit
held by a Transferred Subsidiary, except for (i) consents, approvals or
authorizations of, or declarations or filings with, the Bankruptcy Court, (ii)
required approvals from insurance regulatory authorities, and (iii) required
approvals from finance regulatory authorities.
 
3.3          Organizational Documents; Meeting Minutes.  Sellers have delivered
to Purchaser prior to the date hereof true, accurate and complete copies of the
certificate of incorporation and bylaws, or comparable organizational
instruments, of Sellers and the Transferred Subsidiaries as in effect on the
date hereof.  Sellers have made available to Purchaser prior to the date hereof
copies of all minutes of meetings of directors, shareholders, members, managers
and partners (as applicable) of the Transferred Subsidiaries, including any
actions undertaken or approved by written consent in lieu of any meeting of such
Persons.
 
3.4          Capitalization of Transferred Subsidiaries.
 
(a)           Schedule 3.4(a) sets forth for each Transferred Subsidiary (i) its
authorized capital, (ii) the number of its shares of capital stock, limited
liability company interests, general partner interests and/or limited partner
interests, as applicable, that are issued and outstanding, and (iii) the record
and beneficial owner(s) of such outstanding shares of capital stock, limited
liability company interests, general partner interests and/or limited partner
interests.  All of such issued and outstanding shares of capital stock, limited
liability company interests, general partner interests and limited partner
interests (i) have been issued in compliance with all applicable Laws and the
organizational instruments of the Transferred Subsidiaries, (ii) are fully-paid
and non-assessable, (iii) are of amounts equal to or exceeding the minimum
amounts required under applicable Laws, and (iv) except as disclosed on Schedule
3.4(a), are held by their record owners free and clear of any Encumbrance, other
than Permitted Encumbrances.
 
(b)           There are no options, rights, warrants, notes, calls or other
outstanding securities convertible into or exercisable or exchangeable for
shares of capital stock, limited liability company interests, general partner
interests, limited partner interests or any other equity interest in any
Transferred Subsidiary, nor any outstanding subscriptions, options, rights,
warrants, calls, rights of first refusal or offer, or other agreements or
commitments (contingent or otherwise) obligating any Transferred Subsidiary to
issue or transfer from treasury any shares of its capital stock, limited
liability company interests, general partner interests, limited partner
interests or other equity interests, or to issue, grant or sell other securities
convertible into or exchangeable for shares of capital stock, limited liability
company interests, general partner interests, limited partner interests or any
other equity interests.  There are no subscriptions, options, warrants, calls,
rights, commitments or agreements of any character to which any Seller or
Transferred Subsidiary is a party or by which it is bound obligating or
permitting any Transferred Subsidiary to purchase or otherwise acquire the
securities of any other Person.

 
17

--------------------------------------------------------------------------------

 

(c)           Except for Purchaser’s rights as provided in this Agreement, and
except for the Virgo Security Interest and the security interest granted under
the Textron Facility, no Person has any right (including any preemptive right,
right of first offer or right of first refusal) to acquire any interest in any
of the outstanding shares of capital stock, limited liability company interests,
general partner interests or limited partner interests in any Transferred
Subsidiary.  The transactions contemplated hereby shall vest in Purchaser at the
Closing all legal and beneficial right, title and interest in and to the
Standard Casualty Shares, the Standard Insurance Shares and the CountryPlace
Shares free and clear of any Encumbrance other than the Virgo Security Interest,
and other than any security interest granted or agreed to in writing by
Purchaser or an Affiliate thereof.
 
(d)           All certificates or other documents evidencing ownership of the
CountryPlace Shares and the other stock or equity interests in the other Finance
Subsidiaries have been delivered by ParentCo to, and to the Knowledge of
Sellers, are in the possession of, Virgo Service Company LLC for purposes of
perfection of the Virgo Security Interest in the CountryPlace Shares and such
other stock and equity interests.
 
3.5          Transferred Subsidiary Financial Statements.  To the extent
prepared and maintained by ParentCo or any of the Transferred Subsidiaries
(separate from ParentCo’s consolidated financial statements), Sellers have
provided to Purchaser the following financial statements with respect to the
Transferred Subsidiaries: (i) annual statements filed with insurance regulatory
authorities for the fiscal years ended March 31, 2008, 2009 and 2010, annual
reports filed with finance regulatory authorities for the fiscal years ended
March 31, 2008, 2009 and 2010, and audited balance sheets and related statements
of operations, stockholders' equity, and cash flows as of and for the fiscal
years ended March 31, 2008, 2009 and 2010; (ii) unaudited balance sheets and
related statements of operations, stockholders’ equity, and cash flow as of and
for the three (3) and six (6)-month periods ended September 30, 2010, and (iii)
unaudited balance sheets and related statements of operations, stockholders’
equity, and cash flow as of and for the month ended October 31, 2010 (the “Most
Recent Financial Statements”).  All of such financial statements (including the
notes thereto) have been prepared in accordance with statutory accounting
requirements or GAAP, as applicable, throughout the periods covered thereby and
present fairly, in all material respects, the respective financial positions of
the Transferred Subsidiaries as of such dates and the respective results of
operations of the Transferred Subsidiaries for such periods; provided, however,
that the financial statements referred to in clauses (ii) and (iii) above are
subject to normal year-end adjustments, required schedules and lack footnotes
and other presentation items required by statutory accounting requirements or
GAAP, as applicable.
 
3.6          Transferred Subsidiary Undisclosed Liabilities; Guaranties.  No
Transferred Subsidiary has any Liabilities other than those that (i) are
reflected or reserved against in the Most Recent Financial Statements or
otherwise set forth in this Agreement (including any Schedule hereto); (ii) have
been incurred in the Ordinary Course of Business; (iii) are permitted or
contemplated by this Agreement; or (iv) shall have been discharged or paid off
as of the date immediately preceding the Closing Date.  Except as disclosed on
Schedule 3.6, no Transferred Subsidiary is a guarantor or otherwise responsible,
whether as a co-obligor or contingently, for any Liability (including
Indebtedness) of any other Person (including any Seller or other Transferred
Subsidiary).

 
18

--------------------------------------------------------------------------------

 

3.7          Accounts Receivable.  All Accounts Receivable of Sellers and the
Transferred Subsidiaries are valid receivables arising in the Ordinary Course of
Business.  Except as set forth on Schedule 3.7, there is no contest, claim,
defense or right of setoff with respect to such Accounts Receivable with any
account debtor of an account or note receivable relating to the amount or
validity of such account or note receivable, other than with respect to returns
in the Ordinary Course of Business of Sellers or cancellations of insurance
policies issued or sold by any of the Insurance Subsidiaries.
 
3.8          Compliance with Laws.
 
(a)           The Business is and has been within the past five (5) years
conducted in all material respects in compliance with all applicable
Laws.  Except for the Bankruptcy Case and other matters contained in the docket
related thereto, within the past five (5) years, no Claim has been made in
writing by any Governmental Body to any Seller or Transferred Subsidiary to the
effect that the Business, any Transferred Asset or any Transferred Subsidiary
has failed to comply in any material respect with any Law, except as has been
resolved to the satisfaction of such Governmental Body.
 
(b)           Sellers have made available for inspection by Purchaser (i) true,
complete and correct copies of all annual reports, other periodic filings,
material examination reports, correspondence, reports of investigations,
inquiries and other similar materials relating to the Transferred Subsidiaries
dating back to January 1, 2005 received by or submitted to any Governmental
Body, including any insurance or finance regulatory authority.  Except as
described on Schedule 3.8, there are no examinations, audits, formal inquiries
or, to the Knowledge of Sellers, investigations by any state insurance
department examiner or any federal or state financial services regulatory
examiner in progress with respect to any Transferred Subsidiary, nor, to the
Knowledge of Sellers, is any such examination, audit, formal inquiry or
investigation pending or scheduled, except as may result from Sellers’
commencement of the Bankruptcy Case.
 
(c)           Except as described on Schedule 3.8, there are no Contracts
(including settlement agreements), memoranda of understanding, commitment
letters, commissioner’s orders, consent orders or similar undertakings in effect
between any Insurance Subsidiary and any Governmental Body, other than any such
agreement, understandings, commitments, undertakings or orders of general
application to insurers engaged in the property and casualty insurance business,
that (i) specifically limit in any material respect the ability of any Insurance
Subsidiary to issue insurance policies under its existing Permits, (ii) impose
any specific requirements on any Insurance Subsidiary in respect of risk-based
capital requirements that materially increase or modify the risk-based capital
requirements imposed under applicable insurance Laws, or (iii) specifically
relate to the ability of any Insurance Subsidiary to pay dividends.

 
19

--------------------------------------------------------------------------------

 

(d)           To the Knowledge of Sellers, since January 1, 2005, each agent,
broker or other representative of any Insurance Subsidiary that wrote or sold an
insurance product for any Insurance Subsidiary (any of which, an “Insurance
Representative”) was at the time such Insurance Representative wrote or sold
such insurance product duly licensed and appointed as required by applicable
insurance Law, in the particular jurisdiction in which such Insurance
Representative wrote or sold insurance products.  To the Knowledge of Sellers,
no Insurance Representative has been since January 1, 2005, or is currently, in
violation (or with or without notice or lapse of time or both, would be in
violation) of any insurance Law applicable to the writing, sale or production of
insurance products for any Insurance Subsidiary, except where such violations
have not had and would not reasonably be expected to have a Material Adverse
Effect.  As of the date of this Agreement, no Insurance Representative
individually accounting for five percent (5%) or more of the total gross
premiums of the insurance business of the Insurance Subsidiaries for their last
completed fiscal year has indicated in writing to any Insurance Subsidiary that
such Insurance Representative shall be unable or unwilling to continue its
relationship as a Producer with such Insurance Subsidiary within twelve (12)
months after the date hereof.
 
3.9          Permits.
 
(a)           Schedule 3.9(a) sets forth a list of all of Sellers’ and the
Transferred Subsidiaries’ material licenses, franchises, permits, variances,
exemptions, orders, approvals and authorizations of Governmental Bodies,
including any applications therefor, that are used for the conduct of the
Business (or any part thereof) as currently conducted (collectively, the
“Permits”).  Each Seller and Transferred Subsidiary is in compliance, in all
material respects, with the terms of all material Permits held by it, and all
such material Permits are valid and in full force and effect.  For any Permit
that would expire within ninety (90) days of the Closing Date, a renewal
application has been prepared and filed with the applicable Governmental Body.
 
(b)           No Transferred Subsidiary has transacted business in any
jurisdiction requiring it to have a Permit to transact such business while it
did not possess such Permit, except where the failure to have such Permit would
not interfere with the ability of such Transferred Subsidiary to conduct its
business as presently conducted.  No Seller or Transferred Subsidiary is the
subject of any pending or, to the Knowledge of Sellers, threatened action or
proceeding for or contemplating the suspension, termination, modification,
limitation, cancellation, revocation, nonrenewal or impairment of any of its
Permits.  Except for the filing of the Bankruptcy Case, Sellers have no
Knowledge of any existing fact or circumstance that, individually or in the
aggregate would be reasonably likely to result in the suspension, termination,
modification, limitation, cancellation, revocation, nonrenewal or impairment of
any Permit held by any of the Transferred Subsidiaries, and provided that all
consents described on Schedule 3.9(b) have been obtained, no Permit held by any
Transferred Subsidiary shall be suspended, terminated, modified, limited,
cancelled, revoked, not renewed or impaired or become suspended, terminated,
modified, limited, cancelled, revoked, not renewed or impaired, in whole or in
part, as a result of the execution and delivery of this Agreement, the
commencement of the Bankruptcy Case or the consummation of the transactions
contemplated hereby.

 
20

--------------------------------------------------------------------------------

 

3.10        Contracts.
 
(a)          Schedule 3.10(a) contains an accurate and complete list, and
Sellers have delivered or made available to Purchaser accurate and complete
copies, of the following outstanding Contracts (including all amendments and
supplements thereto) to which any Seller or Transferred Subsidiary is a party or
by which any Seller or Transferred Subsidiary is bound:
 
(i)           each Contract for the sale of goods or performance of services by
any Seller or Transferred Subsidiary having (or expected to have) an actual or
anticipated value to such Seller of at least $25,000 in any twelve (12)-month
period, but excluding any Contract for the sale of individual manufactured or
modular homes to non-commercial and non-Governmental Body end-use purchasers;
 
(ii)          each Contract for the purchase of goods or services by any Seller
or Transferred Subsidiary from any vendor or supplier of the Business having (or
expected to have) an actual or anticipated cost to Sellers or the Transferred
Subsidiaries (or any of them) of at least $25,000 in any twelve (12)-month
period;
 
(iii)         each real property lease, sublease, license or other agreement
pursuant to which any Seller or Transferred Subsidiary grants to any other
Person any right of possession or use of, or access to, any Real Property;
 
(iv)         each equipment lease, lease-purchase agreement, installment sale
contract or other similar contract or agreement relating to any Tangible
Personal Property or any tangible personal property used by any Transferred
Subsidiary;
 
(v)          each Contract relating to capital expenditures on any Real Property
or with respect to any other Transferred Asset or any asset of any Transferred
Subsidiary under which any Seller or Transferred Subsidiary has warranty,
service or other similar rights;
 
(vi)         each Hedging Contract; and
 
(vii)        each management, consulting, advertising, marketing, promotion,
technical services, advisory or other Contract relating to the design,
marketing, promotion, management or operation of the Business, or any part
thereof, having (or expected to have) an actual or anticipated cost to any
Seller or Transferred Subsidiary of at least $25,000 in any twelve (12)-month
period.
 
(b)          Schedule 3.10(b) contains an accurate and complete list, and
Sellers have delivered or made available to Purchaser accurate and complete
copies, of the following outstanding Contracts (including all amendments and
supplements thereto) to which any Transferred Subsidiary is a party or by which
any Transferred Subsidiary is bound:
 
(i)           each Contract restricting in any manner any Transferred
Subsidiary’s (i)  right to compete with any other Person, (ii) right to sell or
purchase from any other Person or otherwise limiting the right of any
Transferred Subsidiary to engage in any line of business in any jurisdiction,
(iii) right to solicit any business, customer, or employee of another Person,
other than non-disclosure or confidentiality agreements entered into in the
ordinary course of business or (iv) restricting the right of any other Person to
compete with any Transferred Subsidiary or to solicit any business, customer or
employee of any Transferred Subsidiary, other than non-disclosure or
confidentiality agreements entered into in the ordinary course of business.

 
21

--------------------------------------------------------------------------------

 

(ii)          each Contract containing any support, maintenance, service or
other material obligation on the part of any Transferred Subsidiary involving
annual revenues or cost to such Transferred Subsidiary in excess of $25,000 in
any twelve (12)-month period;
 
(iii)         each loan or credit agreement, pledge agreement, promissory note,
security agreement, mortgage, debenture, indenture, letter of credit, line of
credit whether revolving or otherwise, and guaranty;
 
(iv)         each Contract containing guaranty, surety or indemnification
obligations of any Transferred Subsidiary, including those related to any
undertaking of financial support or contractual performance extended by any
Transferred Subsidiary on behalf of or in support of any other Person (including
any Affiliate);
 
(v)          each Contract providing for the indemnification of any past or
present employee, director, consultant or agent of any Transferred Subsidiary;
 
(vi)         each Contract with any employee or director of any Transferred
Subsidiary, other than offer letters specifying that employment is on an “at
will” basis or otherwise at such Transferred Subsidiary’s discretion;
 
(vii)        each partnership agreement, joint venture agreement, co-development
agreement or other similar agreement involving a sharing of profits, losses,
costs (excluding recovery of costs in the ordinary course of business) or
Liabilities with any other Person;
 
(viii)       each Contract to which any Governmental Body is a party or under
which any Governmental Body has any rights or obligations;
 
(ix)          each Contract providing for the servicing of loans, including any
such Contract with the Federal National Mortgage Association (i.e., Fannie Mae),
the Government National Mortgage Association (i.e., Ginnie Mae) or any other
similar government sponsored entity;
 
(x)           each Contract providing for reinsurance either by any Insurance
Subsidiary or by any third party with respect to insurance policies issued or
sold by any Insurance Subsidiary or for which any Insurance Subsidiary is liable
for the payment of benefits (any of which, a “Reinsurance Contract”);
 
(xi)          each brokerage, agency, managing general agent or other similar
Contract for the marketing and sale of any Transferred Subsidiary’s products or
services;
 
(xii)         each other Contract that involves a payment to or from any
Transferred Subsidiary in excess of $50,000 on its face in any individual case.

 
22

--------------------------------------------------------------------------------

 

(c)           Each Assumed Contract is valid and binding on, and enforceable
against, the applicable Seller and, to the Knowledge of Sellers, the
counterparties thereto, and is in full force and effect, other than exceptions
that shall be remedied or otherwise accounted for pursuant to the Sale Approval
Order.  Each Contract to which any Transferred Subsidiary is a party or by which
it is bound is valid and binding on, and enforceable against, the applicable
Transferred Subsidiary and, to the Knowledge of Sellers, the counterparties
thereto, and is in full force and effect.  No Seller that is party to or bound
by an Assumed Contract and no Transferred Subsidiary that is a party to any
Contract is in material breach of, or default under, any such Assumed Contract
or other Contract and, to the Knowledge of Sellers, there is no valid basis for
any claim of material breach or default by any Seller under any such Assumed
Contract or by any Transferred Subsidiary under any other Contract, except in
the case of any Assumed Contract to the extent that any such breach, default or
claim of breach or default is cured, remedied or otherwise accounted for
pursuant to the Sale Approval Order.
 
3.11        Insurance Business.
 
(a)           Since January 1, 2005, and except for benefits relating to claims
incurred but not yet reported and reported claims being processed by the
Insurance Subsidiaries as of the date hereof, all benefits due and payable under
the insurance Contracts issued by any of the Insurance Subsidiaries have been
paid in accordance, in all material respects, with the terms of the insurance
Contracts under which they arose, except for such benefits for which an
Insurance Subsidiary has reasonably determined, in the Ordinary Course of
Business, that there is or was a reasonable basis to deny or contest payment.
 
(b)           All policies, binders, slips, certificates and Contracts of
insurance, in effect as of the date hereof (including all applications,
supplements, endorsements, riders and ancillary Contracts in connection
therewith) that have been issued by any Insurance Subsidiary or for which any
Insurance Subsidiary is liable for the payment of benefits, and any and all
marketing materials, agent Contracts, broker Contracts or managing general agent
Contracts are, to the extent required under applicable insurance Law, on forms
approved by applicable insurance-related Governmental Bodies or which have been
filed and not objected to by such insurance-related Governmental Bodies within
the period provided for objection, and such forms comply in all material
respects with the insurance Laws applicable thereto and, as to premium rates
established by any Insurance Subsidiary which are required to be filed with or
approved by insurance-related Governmental Bodies, such rates have been so filed
or approved, the premiums charged conform thereto in all respects, and such
premiums comply in all material respects with the insurance Laws applicable
thereto.  Sellers have provided or made available to Purchaser copies of all
specimens (including specimen schedule pages) of all insurance policies and
Contracts issued by any Insurance Subsidiary since January 1, 2005.
 
(c)           The reserves carried by the Insurance Subsidiaries are in
compliance in all material respects with the requirements for reserves
established by the applicable Governmental Bodies in the jurisdictions in which
the Insurance Subsidiaries conduct business, have been determined in all
material respects in accordance with GAAP and statutory accounting standards (to
the extent applicable) as in effect at applicable times, consistently applied,
and have been computed on the basis of methodologies consistent in all material
respects with those used in prior periods.

 
23

--------------------------------------------------------------------------------

 

(d)           Since January 1, 2005, none of the Insurance Subsidiaries has
violated in any material respect its underwriting guidelines in effect from time
to time in connection with its issuance of any insurance Contracts in any way
that would adversely affect any Insurance Subsidiary’s rights under any
Reinsurance Contract.
 
(e)           Except as set forth on Schedule 3.11(e), there are no material
accrued and unpaid or unreported Liabilities with respect to claims or
assessments made against any Insurance Subsidiary by any insurance guaranty
association or similar organization in connection with such association’s or
organization’s insurance guaranty fund or similar program.
 
(f)            There is no Contract or other arrangement in effect between any
Insurance Subsidiary and any third party reinsurer under a Reinsurance Contract
that would under any circumstances reduce, limit, mitigate or otherwise affect
any actual or potential loss to any party under any such Reinsurance Contract,
other than as may be expressly provided in such Reinsurance Contract.  Neither
Parent nor any Insurance Subsidiary has received any written notice to the
effect that (i) the financial condition of any third party to any Reinsurance
Contract is materially impaired with the result that a default thereunder may
reasonably be anticipated or (ii) there is no dispute with respect to any
material amount recoverable or payable by any Insurance Subsidiary pursuant to
any Reinsurance Contract.
 
3.12        Real Property.
 
(a)           Schedule 3.12(a) lists the street address (and references the
legal description in the Title Commitments) of each parcel of real property
owned by any Seller or Transferred Subsidiary (each, an “Owned Real Property”
and collectively, the “Owned Real Properties”), but excluding any REO real
property purchased by any Seller or Transferred Subsidiary from the Department
of Housing and Urban Development or any lender and held for resale.  Subject to
the entry of the Sale Approval Order and the Sale Approval Order becoming a
Final Order, at the Closing, the applicable Sellers shall have fee simple title
to each Owned Real Property, which shall be transferred to Purchaser at the
Closing free and clear of all Encumbrances, other than Permitted
Encumbrances.  The Owned Real Property owned by any Transferred Subsidiary is
owned by such Transferred Subsidiary in fee simple, free and clear of any
Encumbrance, other than Permitted Encumbrances.
 
(b)           Schedule 3.12(b) lists (i) the street address of each parcel of
real property or portion thereof leased (as lessee) by any Seller or any
Transferred Subsidiary (each, a “Leased Real Property” and collectively, the
“Leased Real Properties”, and together with the Owned Real Properties, the “Real
Properties”), and (ii) a description (including document name, date, parties and
any amendments) of each lease (each a “Real Property Lease”) in effect with
respect to each Leased Real Property.
 
(c)           Sellers have delivered to Purchaser complete and accurate copies
of all Real Property Leases, including all addenda, amendments, extensions and
supplements thereto and assignments thereof.  No Seller or Transferred
Subsidiary has entered into any written Contract, arrangement or understanding
with any third party landlord that in any way alters or affects the express
terms and conditions of any Real Property Lease.  Each Real Property Lease is
valid and binding on the applicable Seller or Transferred Subsidiary and, to the
Knowledge of Sellers, the counterparties thereto, and is in full force and
effect.  No Seller or Transferred Subsidiary is in default under any Real
Property Lease, other than a default that shall be remedied or otherwise
accounted for pursuant to the Sale Approval Order, and to the Knowledge of
Sellers, no other counterparty to any Real Property Lease is in default thereof.

 
24

--------------------------------------------------------------------------------

 

(d)           Sellers’ use of the Real Properties for the various purposes for
which they are presently being used are permitted as of right under all
applicable Laws (including zoning laws), except where any non-permitted use by
any Seller would not interfere with such Seller’s conduct of its business on
such Real Property as presently conducted.
 
(e)           To the Knowledge of Sellers, (i) all of the Real Properties,
including buildings, fixtures and other improvements thereon, are in good
operating condition and repair, ordinary wear and tear excepted, and no Owned
Real Property is in need of repair other than as part of routine maintenance in
the ordinary course of business, and (ii) all buildings, structures,
improvements and fixtures on each of the Real Properties are in compliance in
all material respects with all applicable Laws, including Occupational Safety
and Health Laws.
 
(f)           Except as expressly provided in any Real Property Lease, in any
public record or as set forth on Schedule 3.12(f), no Seller or Transferred
Subsidiary has (i) leased, subleased, licensed or otherwise granted to any
Person the current or future right to use or occupy any of the Real Properties
or any portion thereof, (ii) granted to any Person any option, right of first
refusal, offer, or other Contract or right to purchase, acquire, lease,
sublease, assign or dispose of any interest in any of the Real Properties, or
(iii) collaterally assigned or granted any other Encumbrance in or over any Real
Property Lease or any interest therein.
 
(g)           The Real Properties constitute all of the real property currently
used by Seller and the Transferred Subsidiaries in the conduct of the Business.
 
(h)           There does not exist any actual or, to the Knowledge of Sellers,
overtly threatened or contemplated condemnation or eminent domain proceeding
that affects or could be reasonably expected to affect any Real Property or any
part thereof, and no Seller or Transferred Subsidiary has received any written
notice of the intention of any Governmental Body to undertake any such
proceeding with respect to any of the Real Properties, or any part thereof.
 
(i)           Except as may arise as a result of the Bankruptcy Case, no
Transferred Subsidiary has any ongoing dispute or disagreement with any landlord
in respect of any obligation of such Transferred Subsidiary or such landlord
under the terms of any Real Property Lease or under applicable Law with respect
to any Leased Real Property.
 
(j)           Except for the Real Properties of which the Transferred
Subsidiaries are identified as owners or tenants on Schedule 3.12(a), no
Transferred Subsidiary has owned, leased (as tenant), subleased (as subtenant)
or occupied any other real property within the past five (5) years.

 
25

--------------------------------------------------------------------------------

 

3.13        Environmental Matters.  Except as disclosed on Schedule 3.13:
 
(a)           Sellers and the Transferred Subsidiaries are currently, and since
January 1, 2005 have been, in compliance in all material respects with all
applicable Environmental Laws applicable to the Business, the Transferred Assets
and the assets of the Transferred Subsidiaries.  There are no Claims pursuant to
any Environmental Law pending or, to the Knowledge of Sellers, threatened in
writing against any Seller or Transferred Subsidiary in connection with the
conduct or operation of the Business or the ownership or use of any of the
Transferred Assets or any of the assets of the Transferred Subsidiaries.  Within
the past five (5) years, no Seller or Transferred Subsidiary has received any
actual or threatened order, notice or other written communication from any
Governmental Body or other Person of any actual or potential violation or
failure of any Seller or Transferred Subsidiary to comply with any Environmental
Law or of any actual or threatened obligation on the part of any Seller or
Transferred Subsidiary to undertake or bear the cost of any Environmental,
Health and Safety Liabilities with respect to any of the Real Properties, any
other Transferred Asset or any asset of any of the Transferred Subsidiaries,
except has been adequately resolved to the satisfaction of such Governmental
Body or other Person.
 
(b)           No Seller or Transferred Subsidiary is currently required to
undertake any corrective or remedial obligation under any Environmental Law with
respect to the Business, any of the Real Properties, any other Transferred Asset
or any asset of any of the Transferred Subsidiaries.
 
(c)           Sellers have made available to Purchaser all Phase I and Phase II,
if any, environmental reports, other engineering reports and any other material
documents in Sellers’ possession relating to any environmental or health or
safety matters, relating to the Real Properties, any of the other Transferred
Assets or any of the assets of the Transferred Subsidiaries.  Except to the
extent disclosed in such environmental and engineering reports, to the Knowledge
of Sellers, there are no Hazardous Materials present on or in the Environment at
any of the Real Properties, including any Hazardous Materials contained in
barrels, aboveground or underground storage tanks, landfills, land deposits,
dumps, equipment (whether movable or fixed) or other containers, either
temporary or permanent, and deposited or located in land, water, sumps, or any
other part of any of the Real Properties, or incorporated into any structure
therein or thereon, except in material compliance with all applicable
Environmental Laws.
 
(d)           No Seller or Transferred Subsidiary has conducted or knowingly
permitted any Hazardous Activity on or with respect to any of the Real
Properties.
 
3.14        Intellectual Property.
 
(a)           Schedule 3.14(a) contains a complete and accurate list of the
following items of intellectual property of each Seller and Transferred
Subsidiary:  (i) all Patents; (ii) all Marks; (iii) all registered Copyrights;
and (iv) all licenses and sublicenses held by any Seller or Transferred
Subsidiary as licensee pertaining to Computer Software (excluding mass produced
shrink wrap license agreements) or other Intellectual Property of any other
Person, including in the case of such Patents, Marks and Registered Copyrights,
details of registration and/or application filings with the United States Patent
and Trademark Office or similar Governmental Bodies in other jurisdictions.  No
Seller or Transferred Subsidiary owns any proprietary Computer Software.

 
26

--------------------------------------------------------------------------------

 

(b)           Schedule 3.14(b) contains a complete and accurate list of all
licenses, sublicenses or other arrangements (written or oral, formal or
informal) pursuant to which any Seller or Transferred Subsidiary is currently
granting any right of use of any Computer Software or other Intellectual
Property to any Person, including any other Seller or Transferred Subsidiary,
including in the case of any arrangement that is not documented under a written
agreement, the specific terms of such arrangement.
 
(c)           Except as disclosed on Schedule 3.14(c), to the Knowledge of
Sellers, (i) no item of Intellectual Property used by any Seller or Transferred
Subsidiary is currently being infringed or overtly challenged or threatened in
any way, (ii) none of the products or services sold or trade secrets used by any
Seller or Transferred Subsidiary infringes or has been alleged in any written
notice to any Seller or Transferred Subsidiary to infringe any intellectual
property right of any other Person, (iii) no Mark included in the Intellectual
Property used by any Seller or Transferred Subsidiary has been or is now
involved in any opposition, invalidation or cancellation Claim, and no such
action is threatened with respect to any such Mark; and (iv) there is no
potentially interfering trademark or trademark application of any other Person
in use or pending.
 
(d)           Each license, sublicense or other arrangement referred to in
Sections 3.14(a) and (b) is valid and binding on, and enforceable against, the
applicable Seller or Transferred Subsidiary and, to the Knowledge of Sellers,
the counterparties thereto, and is in full force and effect.  Except as
disclosed on Schedule 3.14(d), no Seller or Transferred Subsidiary is in default
of its obligations under any license, sublicense or other arrangement referred
to in Section 3.14(a) or (b), except where such default is cured, remedied or
otherwise accounted for pursuant to the Sale Approval Order.
 
3.15        Litigation and Other Claims.  Except for the Bankruptcy Case and
other matters on the docket related thereto (including information included in
Sellers’ Schedules of Assets and Liabilities and Statements of Financial Affairs
filed with the Bankruptcy Court), and except as otherwise disclosed on Schedule
3.15, (i) there are no material Claims (including with respect to product
liability Claims) pending or, to the Knowledge of Sellers, threatened against
any Seller or Transferred Subsidiary with respect to the Business (or any part
thereof), any of the Real Properties, any of the other Transferred Assets or any
of the Assumed Liabilities, and (ii) there are no Claims pending or, to the
Knowledge of Sellers, threatened by or against any Seller or Transferred
Subsidiary that challenge the validity of this Agreement or any of the
transactions contemplated hereby or that, either individually or in the
aggregate, would reasonably be expected to prevent or delay the consummation by
Sellers of the transactions contemplated by this Agreement.
 
3.16        Condition of Tangible Personal Property.  The Tangible Personal
Property and the machinery, equipment, and other tangible assets owned or leased
by the Transferred Subsidiaries and necessary to conduct the Business as it is
being conducted on the date hereof are in good operating condition and repair,
ordinary wear and tear excepted.

 
27

--------------------------------------------------------------------------------

 

3.17        Title to Assets; Possession.  Upon (i) the entry of the Sale
Approval Order and the Sale Approval Order becoming a Final Order, and (ii) the
receipt by Purchaser of all required approvals from insurance-related
Governmental Bodies and finance-related Governmental Bodies applicable to the
Transferred Subsidiaries, at the Closing, Sellers shall have good and marketable
title to the Transferred Assets, which shall be transferred to Purchaser free
and clear of all Encumbrances, other than Permitted Encumbrances.  The
Transferred Subsidiaries now have, and as of the time of Closing shall have,
good and marketable title to all of their assets, free and clear of all
Encumbrances, other than Permitted Encumbrances.  Except for equipment leased
(as lessee) by any Seller or Transferred Subsidiary under a Contract disclosed
in this Agreement, no Seller or Transferred Subsidiary is in possession of any
equipment or other tangible asset that is owned by another Person.  Except as
disclosed on Schedule 3.17, no asset of any Seller or Transferred Subsidiary
having a value of more than $25,000 is in the possession or under the control of
any other Person.
 
3.18        Sufficiency of Assets.  Except for the Excluded Assets, the
Transferred Assets constitute all of the assets, tangible and intangible, of any
nature whatsoever, used by Seller to operate the Home Business in the manner
presently operated by Sellers.
 
3.19        Inventory.  The Inventory substantially consists of, and as of the
close of business on the day immediately preceding the Closing Date the
Inventory shall substantially consist of, items which are, subject to inventory
reserves set forth in Sellers’ (or their Affiliate’s consolidated) financial
statements, of a quality and quantity usable and salable in the Ordinary Course
of Business.
 
3.20        Employees.
 
(a)           Sellers have provided to Purchaser a detailed list of all of their
and the Transferred Subsidiaries’ employees, segregated by each Seller and
Transferred Subsidiary, including the following information for each such
employee:  (i) name; (ii) part-time or full-time status; (iii) title and/or job
description; (iv) employment commencement date; (v) annual base salary or hourly
wage; (vi) available bonus or other contingent compensation; (vii) accrued and
unused vacation days; (viii) accrued and unused sick days; and (ix) if on leave,
the status of such leave (including reason for leave and expected return date).
 
(b)           Except as set forth on Schedule 3.20(b), since January 1, 2008,
with respect to the employees of Seller and the Transferred Subsidiaries, there
has not been, there is not presently pending or existing, and, to the Knowledge
of Sellers, there is not threatened in writing any material charge, grievance
proceeding or other claim against or affecting any Seller (or any director,
officer, manager or employee thereof) relating to the actual or alleged
violation of any applicable Law pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission
or any comparable Governmental Body.
 
(c)           To the Knowledge of Sellers, all employees of Seller and the
Transferred Subsidiaries are legally qualified to work in the United States by
virtue of being United States citizens, documented resident aliens (i.e., “green
card” holders) or holders of validly issued employment visas or other applicable
Permits.  Except as set forth on Schedule 3.20(c), all employees of the
Transferred Subsidiaries are employed on an “at-will” (or equivalent) basis such
that their employment may be terminated at any time and for any reason
(including no reason) without notice or compensation paid in lieu thereof.

 
28

--------------------------------------------------------------------------------

 

(d)           Schedule 3.20(d) sets forth, on a Person-by-Person basis, all
severance compensation and benefits, retention bonus and similar payment
obligations of any Transferred Subsidiary to any of its directors, employees,
managers or other equivalent Persons whether under written Contract or
otherwise.
 
(e)           All salaries, wages, commissions and other compensation and
benefits payable to the employees of each Transferred Subsidiary have been
accrued and paid by the applicable Transferred Subsidiary when due for all
periods through the date hereof, and shall have been accrued and paid by the
applicable Transferred Subsidiary when due for all periods through the Closing
Date, except for stub period payroll obligations resulting from the Closing Date
occurring between normal paydays, which payroll obligations are or shall have
been as of the Closing Date properly accounted for in the financial records of
the Transferred Subsidiaries.
 
(f)            No Seller or Transferred Subsidiary has been, nor is it now, a
party to any collective bargaining agreement or other labor contract.  Since
January 1, 2008, there has not been, there is not presently pending or existing,
and to the Knowledge of Sellers, there is not threatened, any strike, slowdown,
picketing, work stoppage or employee grievance process involving any Seller or
Transferred Subsidiary.  To the Knowledge of Sellers, there is no organizational
activity or other labor dispute against or affecting any Seller or Transferred
Subsidiary, and no application or petition for an election of or for
certification of a collective bargaining agent is pending.  There is not
currently in effect any lock-out, relating to a labor dispute, by any Seller or
Transferred Subsidiary of any employee (or group thereof), and no such action is
contemplated by any Seller or Transferred Subsidiary.
 
3.21        Employee Benefits.
 
(a)          Schedule 3.21(a) lists each Employee Benefit Plan that any
Transferred Subsidiary maintains, to which it contributes, in which it
participates or with respect to which it has any Liability.  No Transferred
Subsidiary nor any ERISA Affiliate has any commitment to establish or amend any
new or existing Employee Benefit Plan or similar agreement for the benefit of
employees of any Transferred Subsidiary or any ERISA Affiliate except as
otherwise required by applicable Law or to conform with any such Employee
Benefit Plan or similar agreement to any applicable Law.  No Transferred
Subsidiary nor any ERISA Affiliate has ever maintained, sponsored, participated
in, or contributed to any Employee Pension Benefit Plan that is a “defined
benefit plan” as defined in ERISA §3(35).
 
(b)           Each Employee Benefit Plan of any Transferred Subsidiary (and each
related trust, insurance contract, or fund) now and always has been maintained,
funded and administered in accordance with the terms of such Employee Benefit
Plan and complies in form and in operation in all material respects with the
applicable requirements of ERISA and the Tax Code.  There are no pending or, to
the Knowledge of Sellers, threatened audits, investigations or claims involving
any Employee Benefit Plan by any Governmental Body or other Person, other than
routine claims for benefits.
 
(c)           All premiums or other payments that are due have been timely paid
with respect to each Employee Benefit Plan of any Transferred Subsidiary that is
an Employee Welfare Benefit Plan.

 
29

--------------------------------------------------------------------------------

 

(d)           Each Employee Benefit Plan of any Transferred Subsidiary that is
intended to meet the requirements of a ‘‘qualified plan’’ under Tax Code §401(a)
and each trust intended to meet the qualification requirements under Tax Code
§501(a) has timely received a determination letter (or opinion letter in the
case of a prototype plan) from the IRS to the effect that it meets the
requirements of Tax Code §401(a), and no fact exists, including any amendment or
failure to amend any Employee Benefit Plan, that could reasonably be expected to
cause the IRS to revoke such favorable determination letter (or opinion letter).
 
(e)           With respect to each Employee Benefit Plan of any Transferred
Subsidiary, such Transferred Subsidiary has made available to Purchaser (i) a
copy of each Employee Benefit Plan (including all amendments thereto), (ii) a
copy of the annual report and actuarial report, if required under ERISA or the
Tax Code, with respect to each Employee Benefit Plan for the last two (2) plan
years ending prior to the date hereof, (iii) if the Employee Benefit Plan is
funded through a trust or any third-party funding vehicle, a copy of the trust
or other funding agreement (including all amendments thereto) and the latest
financial statements with respect to the last reporting period ended immediately
prior to the date thereof, (iv) a copy of the most recent “summary plan
description”, together with each “summary of material modifications”, if
required under ERISA, and (v) the most recent determination letter received from
the IRS with respect to each Benefit Plan that is intended to be qualified under
§401(a).
 
(f)            No Transferred Subsidiary nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in, or contributed to any (i)
Employee Benefit Plan which is subject to Title IV of ERISA or Tax Code §412;
(ii) “multiemployer plan” as defined in ERISA or the Tax Code; (iii) “multiple
employer plan” as defined in ERISA or the Tax Code; or (iv) a “funded welfare
plan” within the meaning of Tax Code §419.
 
(g)           Except as may be provided in any written employment Contract
currently in effect between any Transferred Subsidiary and any employee or
former employee, all of which agreements are set forth on Schedule 3.21(g), the
consummation of the transactions contemplated hereby shall not (i) result in any
payment becoming due, or increase the amount of compensation due, to any current
or former employee or current or former director of any Transferred Subsidiary,
(ii) increase any benefits payable under any Employee Benefit Plan, or
(iii) accelerate the time of payment or vesting, or increase the amount of, or
otherwise enhance, any benefit due to any current or former employee or current
or former director of any Transferred Subsidiary.  No such payment shall result
in the loss by reason of Tax Code §280G, of any federal Income Tax deduction by
any Transferred Subsidiary or Purchaser.
 
(h)           No Employee Benefit Plan of any Transferred Subsidiary provides
benefits, including death, medical or retiree welfare benefits (whether or not
insured), with respect to current or former employees or current or former
directors of any Transferred Subsidiary after retirement or other termination of
service other than (i) coverage mandated by ERISA §§ 601-608 and Tax Code
§4980B(f) or applicable state Laws, (ii) death benefits or retirement benefits
under any Plan, (iii) benefits the full cost of which is borne by the current or
former employee or current or former director (or his or her personal
representatives or beneficiary), or (iv) severance or deferred compensation
benefits properly accrued as Liabilities on the books of such Transferred
Subsidiary or an ERISA Affiliate.

 
30

--------------------------------------------------------------------------------

 

(i)            No Transferred Subsidiary, and no Seller on behalf of any
Transferred Subsidiary, has made any representation or communication, oral or
written, with respect to the participation, eligibility for benefits, vesting,
benefit accrual or coverage under any Employee Benefit Plan to any of its
current or former employees or directors (or any of their respective personal
representatives or beneficiaries) which is not in accordance with the terms and
conditions of such Transferred Subsidiary’s Employee Benefit Plans.
 
(j)            Each Transferred Subsidiary and ERISA Affiliate has complied in
all material respects with the notice and continuation coverage requirements of
Tax Code §4980B and the regulations thereunder with respect to each Employee
Benefit Plan of any Transferred Subsidiary or any ERISA Affiliate that is, or
was during any taxable year of any Transferred Subsidiary or any ERISA Affiliate
for which the statute of limitations on the assessment of federal income Taxes
remains open, by consent or otherwise, a group health plan within the meaning of
Tax Code §5000(b)(1).
 
(k)           None of the Employee Benefit Plans of any Transferred Subsidiary
or any ERISA Affiliate, any trust created thereunder, any Transferred Subsidiary
or any ERISA Affiliate, or any employee or director of any of the foregoing,
nor, to the Knowledge of Sellers, any trustee, administrator or other fiduciary
thereof, has engaged in a “prohibited transaction” (as such term is defined in
Tax Code §4975 or §406 of ERISA).  To the Knowledge of Sellers, no sponsor,
trustee or administrator of any Employee Benefit Plan of any Transferred
Subsidiary has engaged in a transaction or has taken or failed to take any
action with respect to such Employee Benefit Plan that would be reasonably
expected to subject any Transferred Subsidiary or an ERISA Affiliate to a civil
penalty assessed pursuant to §502(i) of ERISA or a Tax imposed pursuant to Tax
Code §4975 or 4980B.
 
(l)            No severance agreement or arrangement currently in effect between
any Transferred Subsidiary and any current or former employee or director
(including the severance amounts payable thereunder) has been amended since the
date of its execution by such Transferred Subsidiary and the applicable employee
or director.
 
3.22        Tax Matters.
 
(a)           Each Transferred Subsidiary has timely filed all Income Tax
Returns and all other material Tax Returns that it was required to file.  All
such Tax Returns are true, correct and complete in all material respects, were
prepared in substantial compliance with all applicable Laws and, as so filed,
disclose all Taxes required to be paid for the periods covered thereby.  All
Taxes due and owing by any Transferred Subsidiary (whether or not shown on any
Tax Return) have been paid when due, other than Taxes being contested in good
faith and for which adequate reserves have been established in the Most Recent
Financial Statements, and if not yet due, have been properly accrued or
otherwise adequately reserved in such Transferred Subsidiary’s financial records
(all of which have been made available to Purchaser) and shall be accrued on the
books and records of such Transferred Subsidiary in accordance with past custom
and practice through the Closing Date.  Each Transferred Subsidiary has
disclosed on each Tax Return filed by it all positions taken thereon that could
give rise to a substantial understatement penalty of federal Income Taxes within
the meaning of Tax Code §6662 or §6662A or any similar provision of any other
Tax Law.  No Transferred Subsidiary is currently the beneficiary of any
extension of time within which to file any Tax Return.  There are no
Encumbrances for Taxes (other than Permitted Encumbrances) upon any of the
assets of any Transferred Subsidiary.  Each Transferred Subsidiary has complied
in all material respects with all Laws relating to the payment and withholding
of Taxes (including Taxes required to be withheld, collected, deposited and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, shareholder, member, partner or other third party), and
all Forms W-2, 941 and 1099 and any other applicable forms required with respect
thereto have been properly completed and timely filed.

 
31

--------------------------------------------------------------------------------

 

(b)           There is no pending or threatened material dispute or claim
concerning any Tax Liability of any Transferred Subsidiary either (i) claimed or
raised by any Governmental Body in writing or (ii) as to which Sellers have
Knowledge; and no adjustment relating to any Tax Return of any Transferred
Subsidiary or of any Seller with respect to matters pertaining to any
Transferred Subsidiary has been proposed in writing which has not been paid,
settled or otherwise resolved to the satisfaction of the applicable Governmental
Body.  No Transferred Subsidiary, and no Seller with respect to any Transferred
Subsidiary, has received from any Governmental Body, informally or in writing,
any (x) notice indicating an intent to open an audit or other review with
respect to any Transferred Subsidiary, (y) request for information relating to
Taxes of any Transferred Subsidiary, or (z) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed against any
Transferred Subsidiary which in any such case is still outstanding or otherwise
unresolved.
 
(c)           Sellers have made available to Purchaser all federal, state,
local, and foreign Tax Returns filed with respect to each Transferred Subsidiary
for taxable periods ended on or after December 31 2005, indicates those Tax
Returns that have been audited or otherwise subject to an action or proceeding,
and indicates those Tax Returns that currently are the subject of audit, action
or proceeding.  No Seller or Transferred Subsidiary has waived any statute of
limitations in respect of Taxes of any Transferred Subsidiary or agreed to any
extension of time with respect to a Tax assessment or deficiency that remains
outstanding.
 
(d)           No Transferred Subsidiary is a party to any Contract, arrangement
or plan that has resulted or would result, separately or in the aggregate, in
the actual or deemed payment by such Transferred Subsidiary or Purchaser of any
“excess parachute payment” within the meaning of Tax Code §280G (or any
corresponding provision of state, local, or foreign Tax Law) or of any other
payment that shall not be deductible under Tax Code §162(a), §162(m) or §404, or
that could give rise to any amounts subject to excise Tax under Tax Code §4999,
as those provisions are currently written.  No Transferred Subsidiary has any
obligation to pay compensation subject to Tax Code § 409A pursuant to a deferred
compensation plan that does not comply with the requirements of Tax Code
§409A.  No Transferred Subsidiary has been a United States real property holding
corporation within the meaning of Tax Code §897(c)(2) during the applicable
period specified in Tax Code §897(c)(1)(A)(ii).  No Transferred Subsidiary is a
party to or bound by any Tax allocation or Tax sharing agreement that will
remain in effect with respect to such Transferred Subsidiary after the Closing
Date.  No Transferred Subsidiary (i) has been a member of an affiliated group
filing a consolidated federal Income Tax Return, other than the consolidated
group the common parent of which was ParentCo, nor (ii) has any Liability for
the Taxes of any Person (other than such Transferred Subsidiary) under Treasury
Regulations §1.1502-6 (or any similar provision of state, local, or non-U.S.
Law), as a transferee or successor, by contract, or otherwise, except with
respect to the consolidated group the common parent of which is ParentCo.

 
32

--------------------------------------------------------------------------------

 

(e)           No Transferred Subsidiary shall be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any (i)
change in method of accounting for a taxable period ending on or prior to the
Closing Date, (ii) “closing agreement” as described in Tax Code §7121 (or any
corresponding or similar provision or agreement of state, local, or foreign
income Tax Law or with any Governmental Body) executed on or prior to the
Closing Date, (iii) intercompany transactions or any excess loss account
described in the Treasury Regulations under Tax Code §1502 (or any corresponding
or similar provision of state, local, or foreign income Tax Law), (iv)
installment sale or open transaction disposition made on or prior to the Closing
Date, (v) prepaid amount received on or prior to the Closing Date, or
(vi) deferral of income pursuant to Tax Code §108(i).
 
(f)            No income under any arrangement or understanding to which any
Transferred Subsidiary is a party or by which it is bound shall be attributed to
such Transferred Subsidiary which is not represented by income to which such
Transferred Subsidiary is legally entitled.
 
(g)           No Transferred Subsidiary has distributed stock or other equity
ownership interests of another Person, or had its stock or other equity
ownership interests distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Tax Code §355 or Tax
Code §361.
 
(h)           No Transferred Subsidiary is, nor has it been, a party to any
“listed transaction”, as defined in Tax Code §6707A(c)(2) and Treasury
Regulations §1.6011-4(b)(2), and no Transferred Subsidiary is, nor has it been,
a party to any “reportable transaction” as defined in Tax Code §6707A(c)(1) and
Treasury Regulations §1.6011-4(b).
 
(i)            No Transferred Subsidiary has any election in effect under Tax
Code §§ 108, 441, 472, 1017, 1033 or 4797 (or any similar provision of state,
local or foreign Tax Law).
 
(j)            Schedule 3.22(j) lists each jurisdiction in which any Transferred
Subsidiary files any Tax Returns (with each such jurisdiction identified by the
applicable Transferred Subsidiary).  No written notice or inquiry has been
received by any Transferred Subsidiary from any jurisdiction in which Tax
Returns have not been filed by any Transferred Subsidiary to the effect that the
filing of Tax Returns may be required.  The Transferred Subsidiaries have no
operations or permanent establishments outside the United States.
 
3.23        Affiliated Transactions.  To the Knowledge of Sellers, except as set
forth on Schedule 3.23, no Insider has any interest in the Transferred Assets or
any of the assets or properties of any of the Transferred Subsidiaries or is a
party to any Contract used in or related to the Business, or any part
thereof.  To the Knowledge of Sellers, no Insider has (i) any economic interest
in any Person which engages in competition with any Seller or Transferred
Subsidiary, or (ii) any economic interest in any Person that purchases from or
sells or furnishes to any Seller or Transferred Subsidiary any services or
products.

 
33

--------------------------------------------------------------------------------

 
 
3.24        Product Liability; Product Warranties.  Except as set forth on
Schedule 3.24, to the Knowledge of Sellers, the products sold or manufactured by
Sellers and the services provided by Sellers have complied with and are in
compliance with, in all material respects, all applicable (i) Laws, (ii)
industry and self-regulatory organization standards, (iii) contractual
commitments, and (iv) express or implied warranties.  Except as set forth on
Schedule 3.24, Since January 1, 2005, no Seller has initiated or otherwise
participated in any product recall or withdrawal with respect to any product
produced, manufactured, marketed, distributed or sold in connection with the
Business, whether voluntary or required by Law.  To the Knowledge of Sellers,
there are not, and there have not been, any defects or deficiencies in any of
their products or services (including in the Inventory) that could reasonably be
expected to give rise to or serve as a basis for any product recall or
withdrawal by any Seller.
 
3.25        Insurance.  Schedule 3.25 lists all insurance policies (including
policies providing property, casualty, general liability, products liability,
errors and omissions, workers’ compensation, key man or other life insurance,
bond and surety arrangements and directors and officers’ liability) with respect
to which any Seller or Transferred Subsidiary is covered as a named or
additional insured, or for which it is responsible for paying all or any portion
of the premiums thereof.  With respect to each such insurance policy: (i) the
policy is valid, enforceable, and in full force and effect in all material
respects, and (ii) no Seller or Transferred Subsidiary is in material breach or
default thereof (including with respect to the payment of premiums or the giving
of notices).  Schedule 3.25 describes any material self-insurance arrangements
affecting Seller or any Transferred Subsidiary.  Since January 1, 2005, no
Seller or Transferred Subsidiary has received (i) any notice of refusal of
insurance coverage that was applied for by or on behalf of any Transferred
Subsidiary relating (in whole or in part) to any Transferred Subsidiary, its
business or assets, (ii) any notice of rejection of a claim submitted by or on
behalf of any Seller or Transferred Subsidiary to any of its insurers, or (iii)
any notice of cancellation of any policy of insurance previously issued to or
for the benefit of any Seller or Transferred Subsidiary.  Schedule 3.25 also
sets forth a complete summary description for all applicable periods dating back
to January 1, 2005 of (a) the loss experience with respect to any Seller or
Transferred Subsidiary under each such policy of insurance or any prior existing
policy of insurance, including a statement describing each claim having a value
in excess of $50,000, and (b) the loss experience with respect to any Seller or
Transferred Subsidiary for all claims during such period that were self-insured
by any Seller or Transferred Subsidiary, including the number and aggregate cost
of such claims.
 
3.26        Absence of Certain Developments.  Except as set forth on Schedule
3.26 and except as expressly contemplated by this Agreement, since March 31,
2010:
 
(a)           no Seller or Transferred Subsidiary has suffered any theft,
damage, destruction or casualty loss in excess of $100,000 to any property or
asset, whether or not covered by insurance, or suffered any material damage to
or destruction of its Books and Records;
 
 
34

--------------------------------------------------------------------------------

 

(b)           no Seller or Transferred Subsidiary has sold, leased, licensed,
assigned or transferred to any Person any property or asset, except for sales of
Inventory in the Ordinary Course of Business, or canceled without fair
consideration any material debts or claims owing to or held by it, and no Seller
or Transferred Subsidiary has committed to do any of the foregoing;
 
(c)           there has been no change in reserve, underwriting or claims
handling policies or procedures with respect to any of the Insurance
Subsidiaries;
 
(d)           no Insurance Subsidiary has effected or consented to a recapture
under any Reinsurance Contract;
 
(e)           no Transferred Subsidiary has implemented any employee layoff
requiring notice under the Worker Adjustment and Retraining Notification Act of
1988, as amended (the “WARN Act”), or any similar state or local Law;
 
(f)            no Seller or Transferred Subsidiary has declared, set aside or
paid any dividend or other distribution of cash or other assets;
 
(g)           no Seller or Transferred Subsidiary has repurchased, redeemed or
otherwise acquired any of its outstanding stock or other equity interests;
 
(h)           except to the extent necessary to comply with GAAP, no Seller or
Transferred Subsidiary has made any material change in (i) any method of
accounting or any of its accounting policies or practices, or (ii) any Tax
reporting policies, principles, methods or periods;
 
(i)            no Seller or Transferred Subsidiary has waived, compromised or
cancelled any account, debt, right or claim having a value to any Seller or
Transferred Subsidiary of more than $50,000, other than in the Ordinary Course
of Business consistent with past practice;
 
(j)            no Seller or Transferred Subsidiary has instituted, been named as
a defendant in, or settled any material litigation;
 
(k)           no Seller or Transferred Subsidiary has issued, created, incurred,
assumed or guaranteed any Indebtedness, other than (i) the Virgo Indebtedness,
(ii) Indebtedness arising under the Textron Facility, (iii) construction lending
facilities entered into in the Ordinary Course of Business by CountryPlace
Mortgage, Ltd. with third party lenders, and (iv) Indebtedness arising under the
DIP Facility;
 
(l)            the Transferred Subsidiaries have not made or undertaken any
capital expenditure in excess of $100,000 individually or $300,000 in the
aggregate; and
 
(m)          no Seller or Transferred Subsidiary has entered into any Contract
or made any binding commitment for any of the above-noted events to occur after
the date of this Agreement.
 
 
35

--------------------------------------------------------------------------------

 

3.27        Prohibited Payments.  To the Knowledge of Sellers, no Transferred
Subsidiary nor any of its directors, employees or agents, in each case, acting
on behalf, for or associated with such Transferred Subsidiary, has directly or
indirectly (i) made any contribution gift, bribe, rebate, payoff, influence
payment, kickback or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (A) to obtain favorable
treatment in securing business, (B) to pay for favorable treatment for business
secured, (C) to obtain special concessions or for special concessions already
obtained, for or in respect of such Transferred Subsidiary, or (D) in violation
of any Law, or (ii) established or maintained any fund or asset that has not
been recorded in the books and records of such Transferred Subsidiary.
 
3.28        Bank Accounts; Lock Boxes; Powers of Attorney.  Sellers have
delivered to Purchaser a complete and accurate list of all bank and other
financial institution accounts and lock boxes maintained by any Transferred
Subsidiary, each identified by name and address of the applicable bank or
financial institution and account number, a list of Persons authorized to sign
or transact business on behalf of each Transferred Subsidiary with respect to
each such account or lock box and a list of Persons with authorized access to
each such lock box.  Schedule 3.28 sets forth a complete and accurate list of
each Person who is currently the holder of a power of attorney given by any
Transferred Subsidiary.
 
3.29        Brokers.  Except for the fees payable by Sellers to Raymond James &
Associates, Inc. (whose fees shall be payable solely by Sellers), Sellers have
not paid or agreed to pay, or received any Claim with respect to, any brokerage
commissions, finders’ fees or similar compensation in connection with the
transactions contemplated hereby.
 
3.30        Disclaimer.  THE REPRESENTATIONS AND WARRANTIES MADE BY SELLERS IN
THIS AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES) AND IN ANY AGREEMENT,
DOCUMENT OR INSTRUMENT TO BE EXECUTED AND DELIVERED BY SELLERS (OR ANY OF THEM)
AT THE CLOSING ARE THE EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY
SELLERS.  SELLERS HEREBY DISCLAIM ANY OTHER EXPRESS OR IMPLIED REPRESENTATIONS
AND WARRANTIES.  SELLERS DO NOT MAKE, AND HEREBY DISCLAIM, ANY REPRESENTATIONS
OR WARRANTIES REGARDING PRO-FORMA FINANCIAL INFORMATION, FINANCIAL PROJECTIONS
OR OTHER FORWARD-LOOKING STATEMENTS OF THE BUSINESS, EXCEPT FOR ANY PRO-FORMA
FINANCIAL STATEMENTS FILED WITH INSURANCE-RELATED GOVERNMENTAL BODIES OR
FINANCE-RELATED GOVERNMENTAL BODIES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES) OR IN ANY AGREEMENT, DOCUMENT OR
INSTRUMENT TO BE EXECUTED AND DELIVERED BY THE SELLERS (OR ANY OF THEM) AT THE
CLOSING, (A) SELLERS ARE SELLING THE TRANSFERRED ASSETS HEREUNDER ON AN “AS IS,
WHERE IS, WITH ALL FAULTS” BASIS, AND (B) THE SELLERS MAKE NO REPRESENTATIONS OR
EXPRESS OR IMPLIED WARRANTIES AS TO THE BUSINESS, THE TRANSFERRED ASSETS OR THE
ASSUMED LIABILITIES, INCLUDING AS TO THEIR PHYSICAL CONDITION, USABILITY,
MERCHANTABILITY, PROFITABILITY OR FITNESS FOR ANY PURPOSE.

 
36

--------------------------------------------------------------------------------

 

ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
In order to induce Sellers to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser hereby represents and warrants to
Sellers as follows:
 
4.1          Due Incorporation and Authority.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary corporate power and authority to own, lease and
operate its properties and to carry on its business as now being
conducted.  Purchaser has all requisite corporate power and authority to enter
into this Agreement, carry out its obligations hereunder and consummate the
transactions contemplated hereby.  The execution and delivery by Purchaser of
this Agreement, the performance by Purchaser of its obligations hereunder and
the consummation by Purchaser of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of
Purchaser.  This Agreement has been duly executed and delivered by Purchaser,
and, assuming the due authorization, execution and delivery hereof by Sellers,
this Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except to the extent
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting creditors rights generally or by general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
 
4.2          No Conflicts.  The execution and delivery by Purchaser of this
Agreement, the consummation of the transactions contemplated hereby, and the
performance by Purchaser of this Agreement in accordance with its terms shall
not:
 
(a)           violate the certificate of incorporation or by-laws of Purchaser
or contravene any resolution adopted by the directors or shareholders of
Purchaser;
 
(b)           violate any Law to which Purchaser or its assets are bound or
subject; or
 
(c)           violate, result in any breach of, constitute a default under, or
require any consent of any Person (including any Governmental Body) pursuant to
any contract.
 
4.3          Litigation.  There are no Claims pending or, to the knowledge of
Purchaser, threatened by or against Purchaser before any Governmental Body that,
either individually or in the aggregate, would reasonably be expected to prevent
or delay the consummation by Purchaser of the transactions contemplated by this
Agreement.
 
4.4          Purchaser’s Financial Capability.  Purchaser has, or as of the
Closing Date shall have, available funds necessary to consummate the
transactions contemplated by this Agreement, including payment of the Purchase
Price and assumption of the Assumed Liabilities.  Without limiting the
foregoing, Purchaser is (or, upon the Closing, shall be) capable of satisfying
the conditions contained in sections 365(b)(1)(C) and 365(f)(2)(B) of the
Bankruptcy Code with respect to each of the Assumed Contracts.

 
37

--------------------------------------------------------------------------------

 

4.5          Brokers.  Purchaser has not paid or agreed to pay, or received any
Claim with respect to, any brokerage commissions, finders’ fees or similar
compensation in connection with the transactions contemplated hereby.
 
4.6          Acknowledgement of Sellers’ Disclaimer.  PURCHASER REPRESENTS,
WARRANTS AND ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT (INCLUDING
THE DISCLOSURE SCHEDULES) AND IN ANY AGREEMENT, DOCUMENT OR INSTRUMENT TO BE
EXECUTED AND DELIVERED BY SELLERS (OR ANY OF THEM) AT THE CLOSING:  (A)
PURCHASER IS PURCHASING THE TRANSFERRED ASSETS ON AN “AS IS, WHERE IS, WITH ALL
FAULTS” BASIS BASED SOLELY ON PURCHASER’S OWN INVESTIGATION OF THE TRANSFERRED
ASSETS AND (B) NEITHER SELLERS NOR ANY OF THEIR REPRESENTATIVES HAVE MADE ANY
REPRESENTATIONS, WARRANTIES OR GUARANTEES, EXPRESS, IMPLIED OR STATUTORY,
WRITTEN OR ORAL, WITH RESPECT TO THE TRANSFERRED ASSETS (OR ANY PART THEREOF),
THE FINANCIAL PERFORMANCE OF THE BUSINESS OR THE TRANSFERRED ASSETS, OR THE
PHYSICAL CONDITION OF THE TRANSFERRED ASSETS.
 
4.7          Purchaser Disclaimer.  THE REPRESENTATIONS AND WARRANTIES MADE BY
PURCHASER IN THIS AGREEMENT AND IN ANY AGREEMENT, DOCUMENT OR INSTRUMENT TO BE
EXECUTED AND DELIVERED BY PURCHASER AT THE CLOSING ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES MADE BY PURCHASER.  PURCHASER HEREBY DISCLAIMS
ANY OTHER EXPRESS OR IMPLIED REPRESENTATIONS AND WARRANTIES.
 
ARTICLE V

 
COVENANTS AND AGREEMENTS
 
5.1          Operation of the Business.  Subject to any restrictions and
obligations imposed by the Bankruptcy Court, Sellers shall not, nor shall they
cause or permit any Transferred Subsidiary to, engage in any practice, take any
action or enter into any transaction outside the Ordinary Course of Business
between the date hereof and the Closing Date.  In particular (but without
limitation), between the date hereof and the earlier of the Closing Date or the
date of termination of this Agreement pursuant to Section 8.1, without the prior
written consent of Purchaser:
 
(a)           Sellers shall not, nor shall they cause or permit any Transferred
Subsidiary to, (i) sell, transfer, lease (as lessor), sublease (as sublessor),
license (as licensor), encumber or otherwise dispose of any property or asset or
any interest therein, other than Inventory sold or disposed of in the Ordinary
Course of Business in the Home Business, insurance products sold in the Ordinary
Course of Business in the Insurance Business and mortgage finance products sold
in the Ordinary Course of Business in the Finance Business, and other than
dispositions of Excluded Assets, (ii) terminate or modify any Assumed Contract
or any Contract to which any Transferred Subsidiary is a party or by which it is
bound, (iii) enter into any Contract that would cause the representation and
warranty contained in Section 3.10(a) or 3.10(b) to be untrue had such Contract
been entered into prior to the date hereof, other than any such Contract entered
into in the Ordinary Course of Business having a value or cost to any Seller or
Transferred Subsidiary of less than $50,000, (iv) except as approved by the
Bankruptcy Court as part of a key employee retention plan, make any change in
the compensation payable or to become payable to any director or employee of any
Seller or Transferred Subsidiary, (v) make, declare or agree to any dividend,
distribution, loan or other disposition of cash or any other asset from any
Transferred Subsidiary to any Seller, or (vi) issue, sell, assign, transfer or
grant any equity interest in any Transferred Subsidiary or any option, warrant,
right or other instrument providing for the right, directly or indirectly, to
purchase or otherwise acquire any equity interest in any Transferred Subsidiary;
and
 
 
38

--------------------------------------------------------------------------------

 

(b)           Sellers shall and, as applicable, shall cause the Transferred
Subsidiaries to, (i) use commercially reasonable efforts to preserve intact the
goodwill of the Business and the relationships of Sellers and the Transferred
Subsidiaries with their customers, vendors, suppliers, creditors, agents,
equipment lessors, service providers, employees and others having business
relations with Sellers, the Transferred Subsidiaries and the Business, (ii)
continue to maintain, service and protect the Transferred Assets and the assets
of the Transferred Subsidiaries in the same manner as maintained, serviced and
protected on the date hereof, and in any event in a commercially reasonable and
prudent manner, (iii) continue to maintain the books and records related to the
Business, the Transferred Assets, the Assumed Liabilities and the assets and
Liabilities of the Transferred Subsidiaries on a basis consistent with Sellers’
and the Transferred Subsidiaries’ past practice, and in any event in a
commercially reasonable and prudent manner; (iv) report periodically to
Purchaser, as Purchaser may reasonably request, concerning the status of the
Business, the Transferred Assets, the Assumed Liabilities and the assets and
Liabilities of the Transferred Subsidiaries, (v) maintain compliance, in all
material respects, with all Laws that relate to the Business, the Transferred
Assets, the Assumed Liabilities and the assets and Liabilities of the
Transferred Subsidiaries (other than the reporting requirements of the
Securities and Exchange Commission), and (vi) pay all debts and obligations
(including all trade payables) incurred by it in the Ordinary Course of the
Business.
 
5.2          Confidentiality.
 
(a)           Until the Closing Date, each party hereto shall hold in
confidence, and shall cause its respective Affiliates and Representatives to
hold in confidence, all Confidential Information obtained by any of them from
any other party or its Affiliates or Representatives relating to such other
party or the transactions contemplated hereby.  Notwithstanding the foregoing,
the party receiving Confidential Information from the party disclosing such
Confidential Information may disclose such Confidential Information:  (i) to the
extent that such disclosure was previously authorized in writing by the
disclosing party; (ii) to any Governmental Body, with valid and competent
jurisdiction thereof, if the receiving party is directed to disclose such
Confidential Information to and by such Governmental Body, provided that the
receiving party shall provide written notice of such disclosure to the
disclosing party; (iii) to the receiving party’s Affiliates and Representatives
who have a need to know such information solely for purposes of assisting in
regard to this Agreement and the transactions contemplated hereby, and who are
subject to confidentiality obligations to the receiving party; (iv) to the
extent that disclosure is required under any applicable Law; or (v) to the
Bankruptcy Court or to any Person in connection with the Bankruptcy Case (such
instances described in clauses (i)-(iv) above being referred to herein as
“Permitted Disclosures”).  Except as otherwise set forth herein, no party shall
disclose or make use of, and each party shall cause its respective Affiliates
and Representatives not to disclose or make use of, the other party’s
Confidential Information without the prior written consent of such other
party.  In the event that this Agreement is terminated, each party shall, and
shall cause its respective Affiliates and Representatives to, promptly return to
the other party or destroy all documents (including all copies thereof)
containing Confidential Information obtained from such other party or its
Affiliates or Representatives.
 
 
39

--------------------------------------------------------------------------------

 

(b)           After the Closing, each Seller shall maintain as confidential and
shall not use or disclose (except as required by Law or as authorized in writing
by Purchaser in its sole discretion) any Confidential Information of Purchaser
or any Confidential Information in any way related to the Business, the
Transferred Assets, the Assumed Liabilities or the assets and Liabilities of the
Transferred Subsidiaries, except for Permitted Disclosures.
 
(c)           Each party hereto further agrees to take all appropriate steps
(and to cause each of its Affiliates to take all appropriate steps) to safeguard
the Confidential Information of each other party and to protect it against
disclosure, misuse, espionage, loss and theft.  Each party agrees to be
responsible for enforcing the terms of this Section 5.2 as to its
Representatives and to take such action, legal or otherwise, to the extent
necessary to cause them to comply with the terms and conditions of this Section
5.2 and thereby prevent any disclosure of the Confidential Information by any of
its Representatives (including all actions that such party would take to protect
its own trade secrets and confidential information); provided, however, that the
actual expenses of such action, legal or otherwise, shall be paid by the party
whose Confidential Information is being safeguarded in such action, unless such
action is precipitated by the failure of the party undertaking to protect such
Confidential Information to comply with its obligations under this Section
5.2(c).  In the event any party is required by Law to disclose any Confidential
Information, such party shall promptly notify the other party in writing, which
notification shall include the nature of the legal requirement and the extent of
the required disclosure, and shall cooperate reasonably with such party to
preserve the confidentiality of such information consistent with applicable Law.
 
5.3          Expenses.  Except as otherwise specifically provided herein
(including the Exhibits hereto), Purchaser and Sellers shall bear their
respective expenses incurred in connection with the preparation, execution and
performance of this Agreement and the transactions contemplated hereby,
including all fees and expenses of their Representatives.
 
5.4          Access to Information; Preservation of Records; Litigation Support.
 
(a)           From the date hereof until the earlier of the Closing or the
termination of this Agreement pursuant to Section 8.1, upon reasonable notice,
Sellers shall, subject to ParentCo approval, not to be unreasonably withheld,
(i) afford the Representatives of Purchaser reasonable access, during normal
business hours, to the offices, plants, warehouses, properties, books and
records and employees of Sellers and the Transferred Subsidiaries, subject to
applicable Law and arrangements being made by and through one or more executive
officers of ParentCo, and (ii) furnish to the Representatives of Purchaser such
additional financial and operating data and other information regarding the
operations of the Business as Purchaser may from time to time reasonably
request.
 
 
40

--------------------------------------------------------------------------------

 

(b)           Following the Closing, Purchaser shall, and shall cause its
Affiliates to, preserve and keep the records (including the Books and Records)
held by them relating to the Business prior to the Closing for a period of four
(4) years from the Closing Date (or longer if required by applicable Law) and
shall make such records and personnel available to Sellers as may be reasonably
requested by any Seller in connection with, among other things, the preparation
of any Tax Returns, the Bankruptcy Case, any insurance claims by, Claims or Tax
audits against or governmental investigations of, any Seller or any of their
Affiliates.
 
(c)           After the Closing, Purchaser shall have the right (but not the
obligation) to have any Claim made by or against or otherwise involving
Purchaser related to any Warranty Liability purported assumed by Purchaser
pursuant to Section 1.3(b) to be adjudicated before the Bankruptcy Court,
notwithstanding any venue or other dispute resolution provision to the contrary
in the applicable warranty documents.
 
5.5          Regulatory and Other Authorizations; Consents.
 
(a)           Each of the parties hereto shall use its commercially reasonable
efforts to (i) take, or cause to be taken, all appropriate action, and do, or
cause to be done, all things necessary, proper or advisable under any Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement, (ii) obtain any consents, approvals or orders required to be obtained
or made in connection with the authorization, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, and
(iii) make all filings and give any notice, and thereafter make any other
submissions either required or reasonably deemed appropriate by each of the
parties, with respect to this Agreement and the transactions contemplated hereby
required under any applicable Law.
 
(b)           The parties hereto shall work closely and cooperatively and
consult with each other in connection with the making of all such filings and
notices, including by providing copies of all such documents to the non-filing
party and its advisors a reasonable period of time prior to filing or the giving
of notice.  Each party hereto shall pay for its own filing fees and other
charges arising out of the actions taken under this Section 5.5.
 
5.6          Further Actions.  Each of the parties hereto shall execute such
documents and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and give effect to the transactions
contemplated hereby.
 
5.7          Bankruptcy Court Approval.
 
(a)           Within five (5) days following the parties’ execution and delivery
of this Agreement, Sellers shall:
 
(i)           make all applicable filings with the Bankruptcy Court and take all
other applicable actions to commence the Bankruptcy Case in the Bankruptcy
Court;
 
(ii)          file with the Bankruptcy Court a motion (in form and substance
reasonably satisfactory to Purchaser) seeking entry of an order of the
Bankruptcy Court for interim approval of the DIP Facility (the “Interim DIP
Facility Order”) and a motion (in form and substance reasonably satisfactory to
Purchaser) seeking entry of an order of the Bankruptcy Court for final approval
of the DIP Facility;
 
 
41

--------------------------------------------------------------------------------

 

(iii)         file with the Bankruptcy Court a motion or motions (in form and
substance reasonably satisfactory to Purchaser) (the “Bidding Procedures
Motion”) seeking entry of an order of the Bankruptcy Court (the “Bidding
Procedures Order”) approving, among other things, (A) Purchaser as the stalking
horse bidder for the Transferred Assets, (B) notice and service requirements to
creditors and parties in interest with respect to the transactions contemplated
hereby, (C) the Break-Up Fee and the Expense Reimbursement (and deeming the
Break-Up Fee an administrative priority expense entitled to first priority under
sections 503(b) and 507(a)(1) of the Bankruptcy Code and which shall be a
super-priority first priority Lien on the Transferred Assets pursuant to section
364 of the Bankruptcy Code), and (D) the bidding procedures related to the sale
of the Transferred Assets pursuant to this Agreement (the “Bidding Procedures”),
including the ability of Purchaser, to the extent of its interest as assignee of
Fleetwood under the DIP Facility, to credit bid all outstanding amounts owing by
Sellers under the DIP Facility, which Bidding Procedures Order shall be
substantially in the form of Exhibit C hereto (with such changes thereto as
Sellers and Purchaser may mutually approve, which approval shall not be
unreasonably withheld, conditioned or delayed); and
 
(iv)         file with the Bankruptcy Court a motion or motions (in form and
substance reasonably satisfactory to Purchaser) seeking entry of an order of the
Bankruptcy Court approving the sale of the Transferred Assets pursuant to this
Agreement (the “Sale Approval Order”), which Sale Approval Order shall be
substantially in the form of Exhibit D hereto (with such changes thereto as
Sellers and Purchaser may mutually approve, which approval shall not be
unreasonably withheld, conditioned or delayed).
 
(b)           Sellers shall promptly take such actions as are reasonably
requested by Purchaser, including assisting with the filing of affidavits or
other documents or information with the Bankruptcy Court for purposes, among
others, of (i) demonstrating that Purchaser is a “good faith” purchaser under
section 363(m) of the Bankruptcy Code, and (ii) establishing adequate assurance
of future performance within the meaning of section 365 of the Bankruptcy Code.
 
(c)           Sellers shall cooperate with Purchaser and its representatives in
connection with the Sale Approval Order, the Bidding Procedures Order and the
Bankruptcy Case proceedings in connection therewith, which cooperation shall
include consulting with Purchaser at its reasonable request concerning the
status of such proceedings and providing Purchaser with copies of requested
pleadings, notices, proposed orders and other documents relating to such
proceedings as soon as reasonably practicable prior to any submission thereof to
the Bankruptcy Court.
 
(d)           Sellers shall not submit any plan to the Bankruptcy Court for
confirmation that shall conflict with, supersede, abrogate, nullify or restrict
the terms of this Agreement, or in any way prevent or interfere with the
consummation or performance of the transactions contemplated by this Agreement,
including any transaction contemplated by or approved pursuant to the Sale
Approval Order or the Bidding Procedures Order.
 
 
42

--------------------------------------------------------------------------------

 

5.8          Books and Records.  If, in order to properly prepare documents
required to be filed with Governmental Bodies or its financial statements, it is
necessary that any party hereto or any successors thereto be furnished with
additional information relating to the Business, the Transferred Assets, the
Assumed Liabilities or any of the assets or Liabilities of any Transferred
Subsidiary, and such information is in the possession of any other party hereto
or any successor thereto or any of their respective Affiliates, such party
agrees to use commercially reasonable efforts to furnish or cause to be
furnished such information to such other party, at the reasonable cost and
expense of the party being furnished such information.
 
5.9          Tax Matters.
 
(a)           Filing of Tax Returns; Payment of Taxes.
 
(i)           The parties acknowledge and agree that the taxable year for all
Transferred Subsidiaries shall end on the Closing Date, and Sellers and
Purchaser shall take all applicable actions and make all applicable filings to
reflect such taxable year end.  Following the Closing Date (to the extent not
filed as of the Closing Date), ParentCo shall timely prepare or cause to be
prepared all Tax Returns that are required to be filed with respect to the
Transferred Subsidiaries for all taxable periods ending on the Closing
Date.  All such Tax Returns shall be prepared on a basis consistent with past
practice, procedures and accounting methods, expect to the extent otherwise
required by Law and except for the aforementioned taxable year end being the
Closing Date.  At least fifteen (15) Business Days prior to filing any such Tax
Return, ParentCo shall provide Purchaser with a copy of such Tax Return (or
applicable portion thereof) for Purchaser’s review and comment.  ParentCo shall
cooperate reasonably with Purchaser to incorporate any change to any such Tax
Return (or applicable portion thereof) that Purchaser proposes in writing to
ParentCo at least five (5) Business Days before the filing date for such Tax
Return and that is intended to correct or more accurately reflect the Tax
position or Liabilities of the Transferred Subsidiary with respect to which such
Tax Return applies.  All Taxes payable by or with respect to any Transferred
Subsidiary for any taxable period ending on or before the Closing Date shall be
payable by Sellers.  Sellers shall be entitled to all Tax refunds with respect
to Taxes paid by any Transferred Subsidiary (or by any Seller on behalf of or
with respect to any Transferred Subsidiary) with respect to any taxable period
ending on or before the Closing Date.
 
(ii)          Following the Closing Date, Purchaser shall timely prepare or
cause to be prepared all Tax Returns that are required to be filed with respect
to the Transferred Subsidiaries for all taxable periods (A) that begin on or
before the Closing Date and end after the Closing Date, or (B) that begin after
the Closing Date.  Subject to the provisions of Section 5.9(a)(i), all Taxes
payable by or with respect to any Transferred Subsidiary for any taxable period
beginning on or before the Closing Date and ending after the Closing Date shall
be payable by Purchaser or the applicable Transferred Subsidiary (it being
understood and agreed by the parties hereto that, based on the agreed upon
Closing Date taxable year end referred to in Section 5.9(a)(i), such Taxes shall
not include any income Tax applicable to any Transferred Subsidiary for any
period of time up to and including the Closing Date).  Purchaser shall be
entitled to all Tax refunds with respect to Taxes paid by Purchaser or any
Transferred Subsidiary with respect to any taxable period beginning on or before
the Closing Date and ending after the Closing Date or with respect to any
taxable period that begins after the Closing Date.
 
 
43

--------------------------------------------------------------------------------

 

(b)           Sales, Use and Other Transfer Taxes.  Any sales, use, purchase,
transfer, deed, stamp, documentary stamp, use or other similar Taxes and
recording charges due and which may be payable by reason of the sale of the
Transferred Assets or the assumption of the Assumed Liabilities under this
Agreement or the transactions contemplated herein shall be borne and timely paid
by Sellers.  Sellers shall be responsible for all income, profit and similar
Taxes incurred or imposed with respect to the sale of the Transferred Assets by
Sellers.  Purchaser shall provide Sellers with resale exemption certificates as
are appropriate and available to Purchaser under applicable Law.  The parties
hereto agree to cooperate in the filing of all necessary documentation and all
Tax Returns with respect to all such Taxes, including any available pre-sale
filing procedure.
 
(c)           Cooperation.  The parties hereto shall cooperate reasonably with
each other and with each other’s respective Representatives, including
accounting firms and legal counsel, in connection with the preparation or audit
of any Tax Return(s) and any Tax claim or litigation in respect of the
Transferred Assets, the Assumed Liabilities or any of the assets or Liabilities
of any Transferred Subsidiary that include whole or partial taxable periods,
activities, operations or events on or prior to the Closing Date, which
cooperation shall include making available employees, if any, for the purpose of
providing testimony and advice, or original documents, or either of them;
provided, however, that such cooperation shall be conditioned on the party
requesting such cooperation either directly paying or reimbursing the
cooperating party or its Affiliate for (i) reasonable compensation costs of
employees who provide such cooperation, (ii) travel costs of such employees
incurred in connection with providing such cooperation, (iii) reasonable costs
of document retrieval, review and/or delivery incurred in providing such
cooperation, and (iv) any other reasonable costs incurred in providing such
cooperation.
 
5.10        Notification of Certain Matters.  Until the earlier of the Closing
or the termination of this Agreement pursuant to Section 8.1, each party hereto
shall promptly notify the other party in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event of which it is aware
that shall or is reasonably likely to result in any of the conditions set forth
in Article VI or Article VII becoming incapable of being satisfied.  In
furtherance of the foregoing, ParentCo (on behalf of Sellers) shall give prompt
notice to Purchaser of (i) the occurrence or nonoccurrence of any event that
would cause either (A) any representation or warranty of Sellers contained in
this Agreement to be untrue or inaccurate in any material respect at any time
after the date hereof, or (B) directly or indirectly, any Material Adverse
Effect, (ii) any material failure of Sellers to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by them
hereunder, or (iii) the termination of employment of any senior manager or the
termination of employment or furlough of any material number of employees of any
Seller or Transferred Subsidiary.  Notwithstanding the foregoing, the delivery
of any notice pursuant to this Section 5.10 shall not (x) be deemed to amend or
supplement any Schedule to this Agreement, (y) be deemed to cure any breach of
any representation, warranty covenant or agreement or to satisfy any condition,
or (z) limit or otherwise affect the remedies available hereunder to the party
receiving such notice.
 
5.11        Knowledge of Breach.  If prior to the Closing Purchaser shall have
reason to believe that any breach of a representation or warranty of Sellers has
occurred (other than through notice from ParentCo), Purchaser shall promptly so
notify ParentCo, in reasonable detail.  Nothing in this Agreement, including
this Section 5.11, shall imply that Sellers are making any representation or
warranty as of any date other than the date of this Agreement and the Closing
Date.
 
 
44

--------------------------------------------------------------------------------

 

5.12        Employment Arrangements.
 
(a)           Future Employment.  On the Closing Date, Purchaser may offer
employment to those of Sellers’ current employees as Purchaser shall determine
in its sole discretion.  All such offers of employment shall be subject to such
compensation and other terms of employment as Purchaser shall determine in its
sole discretion.  Each such Seller employee who accepts Purchaser’s offer of
employment and is hired by Purchaser is referred to herein as a “Transferred
Seller Employee”.  On the Closing Date, the applicable Sellers shall terminate
the employment of each Transferred Seller Employee and Purchaser shall commence
its employment of such Transferred Seller Employee.  If Purchaser does not wish
to offer employment to any employee of a Seller or if Purchaser offers such
employment but any employee of a Seller refuses to be employed by Purchaser, the
applicable Seller may elect to retain or terminate such employee, but such
Seller shall be solely liable for all costs of any retention or termination of
such employee’s employment.
 
(b)           No Right to Employment.  Notwithstanding Section 5.12(a), nothing
herein expressed or implied shall confer upon any of the employees of any Seller
or Transferred Subsidiary or any Transferred Seller Employees any right to
employment or continued employment for any specified period, of any nature or
kind whatsoever under or by reason of this Agreement.
 
(c)           No Obligation.  Neither Purchaser nor any of its Affiliates shall
have any Liability whatsoever for (i) any compensation or other obligations
actually or purported to be owing to any Transferred Seller Employee by any
Seller, including any severance, separation pay, change of control payments or
benefits, retention payments or any other payments or benefits arising in
connection with such employee’s employment by, or termination of employment
with, any Seller before, on or after the Closing Date, or (ii) any Claim under
the WARN Act or any similar state or local Law by any past or present employee
of any Seller (whether or not a Transferred Seller Employee) in connection with
Seller’s pre-Closing conduct of the Business or any other business, including
any plant closing or mass layoff.
 
(d)           Sellers’ Cooperation in Review and Hiring of Employees.  Subject
to applicable Law and prior approval and arrangements in advance by and through
one or more executive officers of ParentCo, not to be unreasonably withheld or
delayed, Sellers shall cooperate with Purchaser and shall permit Purchaser a
reasonable period during normal business hours prior to the Closing Date, (i) to
meet with employees of Sellers and the Transferred Subsidiaries (including
managers and supervisors) at such times as Purchaser shall reasonably request,
(ii) to speak with such employees’ managers and supervisors (in each case with
appropriate authorizations and releases from such employees) who are being
considered for employment (or in the case of the Transferred Subsidiaries,
continued employment) by Purchaser, (iii) to distribute to such employees such
forms and other documents relating to potential employment (or continued
employment) after the Closing; and (iv) subject to any restrictions imposed
under applicable Law, to permit Purchaser, upon request, to review personnel
files and other relevant employment information regarding such employees.
 
 
45

--------------------------------------------------------------------------------

 

(e)           Post-Closing Cooperation on Employee Compensation and
Benefits.  Following the Closing, Sellers and Purchaser shall cooperate
reasonably with each other to provide an orderly administrative transition to
Purchaser of the Transferred Seller Employees and the employees of the
Transferred Subsidiaries, including (i) the provision by Sellers to Purchaser of
all necessary or appropriate documents, records, materials, accounting files and
Tax information with respect to the Transferred Seller Employees and the
employees of the Transferred Subsidiaries, and (ii) Sellers’ causing their
Employee Benefit Plan providers to assist in the conversion and rollover of
employee benefits for Transferred Seller Employees and the employees of the
Transferred Subsidiaries to Purchaser’s applicable Employee Benefit Plans,
including medical, dental, short-term disability, long-term disability, life
insurance and 401(k) plans.  ParentCo shall provide Purchaser with Certificates
of Credible Coverage for all health plan participants under any applicable
Employee Benefit Plan of Sellers and/or the Transferred Subsidiaries within
thirty (30) days following the Closing Date.  Sellers and Purchaser agree to
utilize the standard procedure set forth in IRS Revenue Procedure 2004-53 with
respect to wage reporting for Transferred Seller Employees, such that Sellers
shall be responsible for all reporting of wages and other compensation paid by
it to Transferred Seller Employees before the Closing Date (including furnishing
and filing of Forms W-2 and W-3).
 
(f)            Sellers to Retain COBRA Liability.  At the Closing, to the extent
required by applicable Law, Purchaser shall assume Sellers’ obligations to
provide health care continuation coverage under Tax Code §4980B and ERISA §601
for all M&A Qualified Beneficiaries (as that term is defined in Treasury
Regulations Section 54.4980B-9, Q&A-4) of Sellers; provided, however, that such
assumption of Sellers’ obligations shall apply only to M&A Qualified
Beneficiaries who timely elect to receive COBRA coverage through Purchaser and
only with respect to claims incurred by such M&A Qualified Beneficiaries after
the Closing Date (it being understood and agreed by the parties hereto that any
claim incurred (whether or not reported) by an M&A Qualified Beneficiary on or
before the Closing Date shall constitute an Excluded Liability).
 
5.13        Insurance.  Between the date hereof and the earlier of the Closing
Date or the date of termination of this Agreement pursuant to Section 8.1,
Sellers shall, and shall cause the Transferred Subsidiaries to, at their cost,
keep in effect and in good standing all policies of insurance maintained by any
of them to insure the Business, the Transferred Assets and the assets of the
Transferred Subsidiaries (collectively, the “Existing Insurance Policies”).  To
the extent that any Existing Insurance Policy insures against any loss,
Liability, Claim, damage or expense resulting from, arising out of, based on or
relating to occurrences arising on or after the date hereof and prior to the
Closing with respect to the Business, the Transferred Assets or the assets of
the Transferred Subsidiaries and permit claims to be made thereunder with
respect to such losses, Liabilities, claims, damages or expenses after the
Closing, Sellers shall use their commercially reasonable efforts to obtain an
insurance certificate naming Purchaser as an additional insured under the
Existing Insurance Policies.
 
 
46

--------------------------------------------------------------------------------

 

5.14        Licensed Computer Software; Consents.  Prior to and (if necessary)
following the Closing, to the extent requested by Purchaser, Sellers shall
cooperate reasonably and in good faith to assist Purchaser with obtaining any
required third-party consent, waiver or approval for (i) Sellers’ assignment and
transfer to Purchaser of the licensed Computer Software to be included in the
Transferred Assets, and (ii) if applicable, the change of control of any
Transferred Subsidiary that is a party to any Computer Software license where
such license provides that a change of control constitutes a deemed assignment
of such license requiring the consent of the licensor or otherwise requires such
licensor’s consent or would permit such licensor to terminate such license;
provided, however, that no Seller shall be required to pay any transfer fee or
similar payment to obtain any such consent, waiver or approval.  If any such
consent, approval or waiver which is required in order to assign any licensed
Computer Software to be included in the Transferred Assets is not obtained prior
to the Closing Date, or if an attempted assignment would be ineffective or would
adversely affect the ability of any Seller to convey its interest in question to
Purchaser, Sellers shall cooperate with Purchaser in good faith and in a
reasonable manner in any lawful arrangement to provide that Purchaser shall
receive the interests of any Seller in the benefits of such licensed Computer
Software; provided, however, that if such consent, waiver or approval is not
obtained before the Closing Date, it shall not be an impediment or condition to
any party’s obligation to consummate the Closing under this Agreement.  For the
avoidance of doubt, Purchaser shall be solely responsible for obtaining any
approvals, waivers or consents (and paying any fees or costs) related to the
assignment to (or permitted use by) Purchaser of any licensed Computer Software
to be included in the Transferred Assets.
 
5.15        Seller Release of Claims Against Transferred
Subsidiaries.  Effective as of the time of Closing, Sellers hereby
unconditionally waive, release and discharge each Transferred Subsidiary from
and against any and all Claims and Liabilities, whether or not known to Sellers
(or any of them) as of the Closing Date, including any Claim or Liability
arising under the Bankruptcy Code or any other applicable Law.
 
5.16        Change of Purchaser’s Name; Dissolution.  Within two (2) Business
Days following the earlier of (i) the date on which Purchaser is not selected as
the winning bidder in the sale auction for the Transferred Assets contemplated
by the Bidding Procedures and is not selected by the Bankruptcy Court as the
back-up purchaser for the Transferred Assets in the event that the successful
bidder in the sale auction fails to close its purchase of the Transferred Assets
that it agrees to purchase, or (ii) the date on which ParentCo notifies
Purchaser in writing of the completion of closing of the sale of Transferred
Assets to either the third-party winning bidder in the sale auction or another
Person designated by the Bankruptcy Court as the back-up bidder, Purchaser shall
either change its name to a name that does not include the words “Palm Harbor
Homes” or any confusingly similar words or cause itself to be wound up and
dissolved.
 
ARTICLE VI

 
PURCHASER’S CLOSING CONDITIONS
 
The obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or prior to the Closing Date of each
of the following conditions, any one or more of which (to the extent permitted
by applicable Law) may be waived by Purchaser:
 
 
47

--------------------------------------------------------------------------------

 

6.1          Representations and Warranties; Covenants.  The representations and
warranties of Sellers contained in this Agreement that are qualified by
materiality shall be true and correct and the representations and warranties of
Sellers contained in this Agreement that are not so qualified shall be true and
correct in all material respects, in each case on and as of the Closing Date
with the same effect as though made on the Closing Date, except for changes
expressly contemplated by this Agreement and except for any particular
representation or warranty that specifically addresses matters only as of a
particular date (which shall remain true as of such date, to the extent required
above), except where such failure to be true and correct has been or shall be
cured, remedied or otherwise accounted for pursuant to the Sale Approval
Order.  The covenants and agreements contained in this Agreement to be complied
with by Sellers at or before the Closing shall have been complied with in all
material respects.  At Closing, Purchaser shall have received a certificate of
Sellers (the “Sellers’ Certificate”) with respect to such truth and correctness
of Sellers’ representations and warranties and such compliance by Sellers with
their covenants and agreements hereunder signed by a duly authorized officer
thereof.
 
6.2          No Intervening Law.  No Governmental Body shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) which is in effect and has the effect of making the transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
consummation of such transactions and which is not satisfied or resolved or
preempted by the Sale Approval Order.
 
6.3          No Legal Proceedings.  No Claim by or before a Governmental Body
(including any proceeding over which the Bankruptcy Court has jurisdiction under
28 U.S.C. § 157(b) and (c)), shall have been made, instituted or threatened
against any Seller, Transferred Subsidiary or Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby.
 
6.4          Bankruptcy Filing.  The Bankruptcy Case shall not have been
dismissed or converted to one or more proceedings under chapter 7 of the
Bankruptcy Code, and no trustee or examiner shall have been appointed for
Sellers (or any of them), and the automatic stay under section 362 of the
Bankruptcy Code shall not have been lifted, modified or annulled as to any
Transferred Assets having a value, either individually or in the aggregate, of
at least $1,000,000.
 
6.5          Final Orders.  The Bankruptcy Court shall have entered the Sale
Approval Order and a final order approving the DIP Facility, and the Sale
Approval Order and such order approving the DIP Facility shall have become Final
Orders.
 
6.6          Regulatory Approvals.  All required approvals of Governmental
Bodies for Purchaser’s purchase of the Transferred Subsidiaries shall have been
obtained by ParentCo, the applicable Transferred Subsidiaries or Purchaser.
 
6.7          Closing Documents.  Seller shall have delivered to Purchaser on the
Closing Date the documents required to be delivered pursuant to Sections 1.8 and
2.3.
 
6.8          No Purchaser Objection to Initial Price Adjustment.  If Purchaser
shall have timely delivered to ParentCo a good faith objection to the Initial
Price Adjustment, as contemplated in Section 1.11(a), such objection shall have
been resolved or waived by Purchaser in writing.
 
 
48

--------------------------------------------------------------------------------

 

6.9          No Material Adverse Effect.  No event, occurrence, fact, condition,
change, development or circumstance shall have arisen or occurred since the date
of this Agreement which has had or could reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE VII
 
SELLERS’ CLOSING CONDITIONS
 
The obligation of Sellers to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or prior to the Closing Date of each
of the following conditions, any one or more of which (to the extent permitted
by applicable Law) may be waived by ParentCo (on behalf of Sellers):
 
7.1          Representations and Warranties; Covenants.  The representations and
warranties of Purchaser contained in this Agreement that are qualified by
materiality shall be true and correct, and the representations and warranties of
Purchaser contained in this Agreement that are not so qualified shall be true
and correct in all material respects, in each case at and as of the Closing Date
with the same effect as though made on the Closing Date, except for changes
expressly contemplated by this Agreement and except for any particular
representation or warranty that specifically addresses matters only as of a
particular date (which shall remain true as of such date, to the extent required
above), except where such failure to be true and correct has been or shall be
cured, remedied or otherwise accounted for pursuant to the Sale Approval
Order.  The covenants and agreements contained in this Agreement to be complied
with by Purchaser at or before the Closing shall have been complied with in all
material respects.  At Closing, ParentCo shall have received a certificate of
Purchaser (the “Purchaser’s Certificate”) with respect to such truth and
correctness of Purchaser’s representations and warranties and such compliance by
Purchaser with its covenants and agreements hereunder signed by a duly
authorized officer thereof.
 
7.2          No Intervening Law.  No Governmental Body shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) which is in effect and has the effect of making the transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
consummation of such transactions and which is not satisfied or resolved or
preempted by the Sale Approval Order.
 
7.3          Sale Approval Order.  The Bankruptcy Court shall have entered the
Sale Approval Order, and the Sale Approval Order shall have become a Final
Order.
 
7.4          No Legal Proceedings.  No Claim by or before a Governmental Body
(including any proceeding over which the Bankruptcy Court has jurisdiction under
28 U.S.C. § 157(b) and (c)), shall have been made, instituted or threatened
against any Seller, Transferred Subsidiary or Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby.
 
 
49

--------------------------------------------------------------------------------

 

7.5          Bankruptcy Filing.  The Bankruptcy Case shall not have been
dismissed or converted to a proceeding under chapter 7 of the Bankruptcy Code
and no trustee or examiner shall have been appointed.
 
7.6          Final Orders.  The Bankruptcy Court shall have entered the Sale
Approval Order and a final order approval the DIP Facility, and the Sale
Approval Order and such order approval the DIP Facility shall have become Final
Orders.
 
7.7          Regulatory Approvals.  All required approvals of Governmental
Bodies for Purchaser’s purchase of the Transferred Subsidiaries shall have been
obtained by ParentCo, the applicable Transferred Subsidiaries or Purchaser.
 
7.8          Closing Documents.  Purchaser shall have delivered to ParentCo on
the Closing Date the documents and payments required to be delivered by it
pursuant to Sections 1.9 and 2.4.
 
ARTICLE VIII
 
TERMINATION OF AGREEMENT
 
8.1          Termination Prior to Closing.  Notwithstanding anything in this
Agreement to the contrary, this Agreement may be terminated, and the
transactions contemplated by this Agreement abandoned, at any time prior to the
Closing, upon notice by the terminating party to the other party as follows:
 
(a)           by the mutual written consent of ParentCo (on behalf of Sellers)
and Purchaser;
 
(b)           by either ParentCo (on behalf of Sellers) or Purchaser if the
Closing shall not have occurred prior to the date that is one hundred fifty
(150) days after the date hereof (the “Termination Date”); provided, however,
that the right to terminate this Agreement under this Section 8.1(b) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur prior to such date;
 
(c)           (i) by ParentCo (on behalf of Sellers), if Purchaser breaches or
fails to perform in any respect any of its representations, warranties or
covenants contained in this Agreement and such breach or failure to perform (A)
would give rise to the failure of a condition set forth in Article VII, (B)
cannot be or has not been cured within ten (10) Business Days following delivery
of written notice of such breach or failure to perform, and (C) has not been
waived by ParentCo (on behalf of Sellers); or (ii) by Purchaser, if any Seller
breaches or fails to perform in any respect any of its representations,
warranties or covenants contained in this Agreement and such breach or failure
to perform (X) would give rise to the failure of a condition set forth in
Article VI, (Y) cannot be or has not been cured within ten (10) Business Days
following delivery of written notice of such breach or failure to perform, and
(Z) has not been waived by Purchaser.
 
 
50

--------------------------------------------------------------------------------

 

(d)           (i) by ParentCo (on behalf of Sellers), if any of the conditions
set forth in Article VII shall have become incapable of fulfillment prior to the
Termination Date, or (ii) by Purchaser, if any of the conditions set forth in
Article VI shall have become incapable of fulfillment prior to the Termination
Date; provided, however, that the right to terminate this Agreement pursuant to
this Section 8.1(d) shall not be available if the failure of the party so
requesting termination to fulfill any obligation under this Agreement shall have
been the cause of the failure of such condition to be satisfied on or prior to
the Termination Date.
 
(e)           by either ParentCo (on behalf of Sellers) or Purchaser, if the
Bankruptcy Court approves a sale, transfer or other disposition by Sellers to a
Person (or group of Persons) other than Purchaser of (i) all or substantially
all of the Transferred Assets, (ii) the Standard Casualty Shares and/or the
Standard Insurance Shares or substantially all of the assets of the Insurance
Subsidiaries, or (iii) the CountryPlace Shares or substantially all of the
assets of the Finance Subsidiaries (any of which, a “Competing Transaction”); or
 
(f)            by Purchaser (provided that Purchaser is not then in material
breach of any provision of this Agreement), if any of the following shall occur:
 
(i)           the Bankruptcy Case is dismissed or converted to one or more
proceedings under chapter 7 of the Bankruptcy Code, a trustee or examiner is
appointed for Sellers (or any of them), or the automatic stay under section 362
of the Bankruptcy Code is lifted, modified or annulled as to Transferred Assets
having a value, either individually or in the aggregate, of at least $1,000,000;
 
(ii)          the Bankruptcy Court denies any portion of the Bidding Procedures
Motion with respect to any of (A) the Break-Up Fee, (B) the Expense
Reimbursement, or (C) the ability of Purchaser, to the extent of its interest as
assignee of Fleetwood under the DIP Facility, to credit bid all outstanding
amounts owing by Sellers under the DIP Facility; or
 
(iii)         the Bidding Procedures Order or the Sale Approval Order is
modified in any material respect without the consent of the Purchaser; or
 
(iv)        the Sale Approval Order has not been entered by the Bankruptcy Court
and become a Final Order within ninety (90) days after the date hereof;
provided, however, that Purchaser shall not be entitled to exercise its rights
under this clause (iv) later than five (5) Business Days after such ninety (90)
day period has expired or if the Sale Approval Order has been entered by the
Bankruptcy Court prior to Purchaser exercising such rights.
 
8.2          Break-up Fee; Expense Reimbursement.
 
(a)           In the event that this Agreement is terminated under Section
8.1(e), and provided that (i) Purchaser is not in material breach of any
provision of this Agreement prior to such termination and (ii) a Competing
Transaction has been consummated, Seller shall pay to Purchaser, in cash, the
sum of $1,100,000 (the “Break-Up Fee”) at the time of the consummation of the
Competing Transaction.
 
 
51

--------------------------------------------------------------------------------

 

(b)           In the event that this Agreement is terminated under Section
8.1(e), and provided that (i) Purchaser is not in material breach of any
provision of this Agreement prior to such termination and (ii) a Competing
Transaction has been consummated, Seller shall reimburse Purchaser for
reasonable, documented out-of-pocket expenses actually incurred by Purchaser in
connection with this Agreement and the transactions contemplated hereby, the
amount of which shall not in the aggregate exceed $250,000 (the “Expense
Reimbursement”), at the time of the consummation of the Competing Transaction.
 
(c)           In the event that this Agreement is terminated under Section
8.1(e), the Break-Up Fee and the Expense Reimbursement shall be Purchaser’s sole
and exclusive remedy against Sellers (and such remedies shall be available only
if in accordance with this Section 8.2 and the Bidding Procedures Order), in
full satisfaction of all of Sellers’ obligations hereunder.  For the avoidance
of doubt, in the event of a breach or violation of any representation and
warranty or covenant or agreement of any Seller under this Agreement, if this
Agreement is terminated under Section 8.1(e), Purchaser’s sole and exclusive
remedy against Sellers or any Seller (whether in contract or tort, under
statute, rule, Law or otherwise) shall be to terminate this Agreement in
accordance with Section 8.1(e) and receive the Break-Up Fee and Expense
Reimbursement in accordance with this Section 8.2 and the Bidding Procedures
Order.
 
8.3          Survival After Termination.  If this Agreement is terminated
pursuant to Section 8.1 and the transactions contemplated hereby are not
consummated, or if the Bankruptcy Court does not approve this Agreement or the
transactions contemplated hereby, this Agreement shall become null and void and
have no further force or effect, except that any such termination shall be
without prejudice to the rights of any party on account of the non-satisfaction
of the conditions set forth in Article VI and Article VII resulting from fraud
or intentional misconduct of another party under this
Agreement.  Notwithstanding anything in this Agreement to the contrary, the
provisions of Sections 5.2 (Confidentiality), 5.3 (Expenses), 8.2, this Section
8.3 and Article IX shall survive any termination of this Agreement.
 
ARTICLE IX

 
MISCELLANEOUS
 
9.1          Certain Definitions.
 
(a)           As used in this Agreement, the following terms have the following
meanings:
 
“Accounts Receivable” means, with respect to any Person, all trade and other
accounts receivable and other rights to payment from past or present customers
and other account debtors of such Person (including any such account receivable
or other right to payment due from any Affiliate of such Person), and the full
benefit of all security for such accounts or rights to payment, including all
trade, vendor and other accounts receivable representing amounts receivable in
respect of goods sold or services rendered to customers of such Person or in
respect of amounts refundable or otherwise due to such Person from vendors,
suppliers or other Persons.
 
“Accounts Receivable and Inventory Value Shortfall” means the amount, if any, by
which the aggregate value of the Accounts Receivable and Inventory of Sellers as
of the Effective Time is less than 75% of Sellers’ reported aggregate Accounts
Receivable and Inventory value as of October 29, 2010 (which, for added
certainty, shall exclude any Account Receivable of any Transferred Subsidiary),
as such aggregate value is determined in accordance with Section 1.12.
 
 
52

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person; with the
term “control” (and its derivatives) meaning the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities,
contract or otherwise.
 
“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement substantially in the form of Exhibit B hereto to be executed by
Purchaser and the applicable Sellers on the Closing Date.
 
“Assumed Warranty Liabilities” means Liabilities arising under express written
warranties issued by any Seller in connection with the sale of a Seller’s
products produced in the Ordinary Course of Business at any of the Seller plants
listed on Schedule 9.1(a)(i), but only to the extent of the warranty terms set
forth in Exhibit E attached hereto.  Assumed Warranty Liabilities shall not
include any Liability arising under any other written or oral warranty given by
any Seller or representative thereof or any other actual or purported warranty
obligation, including implied warranties (such as, but not limited to, implied
warranties of merchantability or fitness for particular purpose).
 
“Bill of Sale” means the Bill of Sale substantially in the form of Exhibit A
hereto to be executed by the applicable Sellers on the Closing Date.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks located in Dallas, Texas or Phoenix, Arizona are authorized or
obligated to close.
 
“Claim” means a suit, claim, action, proceeding, inquiry, investigation,
litigation, legal proceeding, written demand, charge, complaint, arbitration,
indictment, information, or grand jury subpoena, whether civil, criminal,
administrative, judicial or investigative and whether public or private, in each
case, filed with, made by or conducted or heard before a Governmental Body.
 
“COBRA” means the Consolidated Omnibus Reconciliation Act of 1985.
 
“Computer Software” means all computer software (including source code,
executable code, data, databases and documentation) owned by or licensed to any
Sellers which is used in or necessary for the conduct of the Business as it is
conducted on the date hereof.
 
“Confidential Information” means all information regarding a party’s business or
affairs, including business concepts, processes, methods, trade secrets,
systems, know-how, devices, formulas, product specifications, marketing methods,
prices, customer lists, supplier lists, methods of operation or other
information, whether in oral, written or electronic form, that is either:  (i)
designated in writing (including by electronic mail) as confidential; (ii) is of
a nature such that a reasonable Person would know that it is confidential; or
(iii) is disclosed under circumstances such that a reasonable Person would know
it is confidential.  Notwithstanding the foregoing, the following information
shall not be considered Confidential Information:  (A) information that is or
becomes publicly available through no fault of the party obligated to keep it
confidential (or such party’s Affiliates or Representatives); (B) information
with regard to the other party that was rightfully known by a party prior to
commencement of discussions regarding the subject matter of this Agreement, as
evidenced by documentation; (C) information that was independently developed by
a party without use of the Confidential Information, as evidenced by
documentation; and (D) information rightfully disclosed to a party by a third
party without continuing restrictions on its use or disclosure.
 
 
53

--------------------------------------------------------------------------------

 
 
“Contract” means any written or oral contract, agreement, arrangement,
understanding, lease, license, deed or instrument or other contractual or
similar arrangement or commitment, but excluding Purchase Orders.
 
“Effective Time” means 11:59 p.m. (Central Standard Time) on the Closing Date.
 
“Employee Benefit Plan” means any “employee benefit plan” as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).
 
“Encumbrances” means all interests, Liens, Claims, conditional sales agreements,
rights of first refusal or options.
 
“Environmental, Health and Safety Liabilities” means any and all Claims, costs,
damages, expenses, Liabilities and/or other responsibility or potential
responsibility arising from or under any Environmental Law or Occupational
Safety and Health Law (including compliance therewith).
 
“Environmental Laws” means all applicable federal, state, local, and foreign
Laws, all judicial and administrative orders and determinations, and all common
law concerning public health and safety, worker health and safety, pollution, or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, exposure to, or cleanup of any hazardous materials,
substances, wastes, chemical substances, pesticides, pollutants, contaminants,
toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, odor, mold, or radiation, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended; the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 5101 et seq.; the Clean Water Act, 33
U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et
seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; and
the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.
 
 
54

--------------------------------------------------------------------------------

 
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, together with the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) (i) under common control within the meaning of
section 4001(b)(1) of ERISA with such Person, or (ii) which together with such
Person is treated as a single employer under sections 414(b), (c), (m), (n) or
(o) of the Tax Code.
 
“Final Order” means an order entered by the Bankruptcy Court or other court of
competent jurisdiction as to which: (i) no appeal, notice of appeal, motion for
reconsideration, motion to amend or make additional findings of fact, motion to
alter or amend judgment, motion for rehearing or motion for new trial has been
timely filed; (ii) the time for instituting or filing an appeal, motion for
rehearing or motion for new trial shall have expired; and (iii) if an appeal has
been timely filed no stay pending an appeal is in effect and the time for
requesting a stay pending appeal shall have expired; provided, however, that the
filing or pendency of a motion under Federal Rule of Bankruptcy Procedure 9024
shall not cause an order not to be deemed a “Final Order” unless such motion
shall be filed within ten (10) days of the entry of the order at issue.
 
“Finance Subsidiaries” means, collectively, CountryPlace Acceptance Corp., a
Nevada corporation, CountryPlace Acceptance GP, LLC, a Texas limited liability
company, CountryPlace Acceptance LP, LLC, a Delaware limited liability company,
CountryPlace Mortgage, Ltd., a Texas limited partnership, CountryPlace Title,
Ltd., a Texas limited partnership, CountryPlace Mortgage Holdings, LLC, a
Delaware limited liability company, CountryPlace Funding, a Delaware
corporation, CountryPlace Securitization, LLC, a Delaware limited liability
company, and CountryPlace Holdings, LLC, a Delaware limited liability company.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Body” means a domestic or foreign national, federal, state,
provincial, or local governmental, regulatory or administrative authority,
department, agency, commission, court, tribunal, arbitral body or self-regulated
entity.
 
“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of any Hazardous Material in, on, under, about or from any
Owned Real Property, whether or not in connection with the conduct of the
Business, except to the extent in material compliance with applicable
Environmental Law.
 
“Hazardous Material” means any substance, material or waste which is regulated
by any Environmental Law, including any material, substance or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,”
“pollutant,” “toxic waste” or “toxic substance” under any provision of
Environmental Law, and including petroleum, petroleum product, asbestos,
presumed asbestos-containing material or asbestos-containing material, urea
formaldehyde and polychlorinated biphenyls.
 
 
55

--------------------------------------------------------------------------------

 
 
“Hedging Contract” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
 
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
 
“Indebtedness” means, with respect to any Person, without duplication: (a) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, including principal, premium (if any), early or
prepayment penalties, charges, premiums, break fees or other similar charges,
and accrued interest; (b) any indebtedness or obligation evidenced by any bond,
debenture, note, debt security, unfunded letter of credit or other similar
instrument, including principal, premium (if any), early or prepayment
penalties, charges, premiums, break fees or other similar charges, and accrued
interest; (c) bank overdrafts (excluding undrawn lines) and outstanding checks
to the extent treated as bank overdrafts or otherwise included as debt in the
financial statements of such Person (without duplication) (it being understood
that only the amount of such bank overdraft or the portion of the check that is
treated as a bank overdraft or debt shall be treated as “Indebtedness”); (d) any
Liability under any sale and leaseback transaction, any synthetic lease or Tax
ownership operating lease transaction or under any lease recorded for accounting
purposes by such Person as a capitalized lease or a financing lease with respect
to which such Person is liable, contingently or otherwise, as obligor or
otherwise; (e) any Liability of such Person under deferred compensation plans,
stock appreciation rights plan, phantom stock plans, severance or bonus plans or
similar arrangements made payable as a result of the consummation of the
transactions contemplated by this Agreement or with respect to periods ending on
or prior to the Closing Date; (f) any off-balance sheet financing of such Person
(but excluding any leases recorded for accounting purposes by such Person as an
operating lease); (g) any dividends or distributions payable, or accrued for, by
such Person; (h) any Liability of such Person under any Hedging Contract;
(i) all indebtedness of others referred to in clauses (a) through (h) above
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such indebtedness or to advance or supply funds for the payment or
purchase of such indebtedness, (ii) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such indebtedness or to assure the holder
of such indebtedness against loss, (iii) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (iv) otherwise to assure a creditor against loss, (k) all
indebtedness referred to in clauses (a) through (i) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on any property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness; and (k) any accrued and unpaid interest on, and any
prepayment premiums, penalties or similar contractual charges in respect of, any
of the foregoing Liabilities computed as though payment is being made in respect
thereof on the Closing Date; provided, however, that “Indebtedness” shall not
include (x) trade payables and accrued expenses to the extent such items are
aged sixty (60) days or less; or (y) prepaid or deferred revenue to the extent
such revenue is reflected as a current liability in the Most Recent Financial
Statements; or (z) purchase price holdbacks arising in the Ordinary Course of
Business in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset to the extent that holdbacks
are reflected as a current liability in the Most Recent Financial Statements.
 
 
56

--------------------------------------------------------------------------------

 
 
“Insider” means any executive officer, director, governing body member, majority
(i.e., greater than 50%) equity holder, partner in a partnership or Affiliate,
as applicable, of any Seller or Transferred Subsidiary or any predecessor or
Affiliate of any Seller or Transferred Subsidiary or any individual related by
blood, marriage or adoption to any such individual.
 
“Insurance Subsidiaries” means, collectively, Standard Casualty Co., a Texas
corporation, Standard Insurance Agency, Inc., a Texas corporation, and Palm
Harbor Ins. Agency of Texas, a Texas corporation.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world (i) trade names, trademarks and service marks, service
names, brand names, logos, Internet domain names, trade dress and similar
rights, logos, slogans, and corporate names (and all translations, adaptations,
derivations and combinations of the foregoing), and general intangibles of a
like nature, together with all goodwill associated with each of the foregoing
and all registrations and applications to register any of the foregoing
(“Marks”); (ii) patents, patent applications and patent disclosures, together
with all reissuances, divisionals, continuations, continuations-in-part,
revisions, reissues, extensions and reexaminations thereof (“Patents”);
(iii) copyrights (whether registered or unregistered) and applications for
registration and copyrightable works (“Copyrights”); (iv) confidential and
proprietary information, including trade secrets and know-how (including ideas,
research and development, engineering designs and related approvals of
Governmental Bodies, self-regulatory organizations, and trade associations,
inventions, formulas, compositions, manufacturing and production processes and
techniques, designs, drawings and specifications; and (vi) all licenses and
sublicenses held by any Seller as licensee pertaining to intellectual property
of any other Person; and for the avoidance of doubt, “Intellectual Property”
shall exclude Computer Software.
 
“Inventory” means all inventory of Seller, including raw and packing materials,
work-in-progress, finished goods, supplies, parts and similar items related to,
used or held for use in connection with the Business.
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge” means, when used to qualify any representation, warranty or other
statement of Sellers contained herein, the actual current knowledge of any of
Larry H. Keener, Kelly Tacke, Ron Powell (solely as to Palm Harbor Homes, Inc.
and Nationwide Homes, Inc.), Gavin Ryan (solely as to Standard Casualty Co. and
its subsidiaries), Joe Kesterson (solely as to Palm Harbor Homes, Inc.) or Greg
Aplin (solely as to CountryPlace Acceptance Corporation and its subsidiaries)
after reasonable investigation or inquiry into the subject matter of the
representation, warranty or other statement to which such term is being applied.
 
 
57

--------------------------------------------------------------------------------

 
 
“Law” means any federal, state, local or foreign statute, law, rule, regulation,
order, writ, ordinance, judgment, governmental directive, injunction, decree or
other requirement of any Governmental Body (including the Bankruptcy Code).
 
“Liabilities” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether known or unknown, accrued,
absolute or contingent, liquidated or unliquidated, choate or inchoate, matured
or unmatured, disputed or undisputed, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise.  Without limiting the foregoing, the term “Liabilities” includes and
refers to all liabilities and obligations for or with respect to Taxes,
including liabilities for Taxes of any Person under Treasury Regulation Section
1.1502 6 (or any similar provision of any applicable Law), as a transferee or
successor, by contract, or otherwise.
 
“Lien” means any security interest, mortgage, pledge, lien, encumbrance, charge
or claim (as defined in section 101(5) of the Bankruptcy Code).
 
“Material Adverse Effect” means any circumstance, occurrence, event or change
that has or could be reasonably expected to have a material adverse effect on
(a) the Transferred Assets, the Assumed Liabilities, the Business or the assets
and Liabilities of the Transferred Subsidiaries, in each case taken as a whole,
or (b) the ability of Sellers to timely satisfy and perform their obligations
under this Agreement and consummate the transactions contemplated hereby;
provided, however, that in no event shall any of the following be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been or shall be, a Material Adverse Effect:  (i) general
economic or business conditions or changes therein, including changes in
interest or currency rates, or acts of war, civil unrest or terrorism; (ii) any
change in Law; (iii) any occurrence or condition generally affecting the
industries in which the Business operates, including any change in such
conditions; (iv) any occurrence or condition arising out of the announcement of
the transactions described in this Agreement or the performance of the
transactions contemplated hereby (including any occurrence or condition arising
out of the identity of or facts relating to Purchaser); and (v) any effect or
result of a breach of this Agreement by Purchaser; provided, further, that the
circumstances, changes, developments, events or states of facts set forth in
clauses (i), (ii), (iii) above shall be taken into account in determining
whether a Material Adverse Effect has occurred to the extent, and only to the
extent, such circumstances, changes, developments, events or states of facts
have a disproportionately adverse effect on the Transferred Assets, the Assumed
Liabilities, the Business and the assets and Liabilities of the Transferred
Subsidiaries, taken as a whole, as compared to other participants in the
industries in which Sellers and the Transferred Subsidiaries operate.
 
“Occupational Safety and Health Law” means any applicable Law designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.
 
 
58

--------------------------------------------------------------------------------

 
 
“Ordinary Course of Business” means the operation of the Business by Sellers and
the Transferred Subsidiaries in the usual and ordinary course in a manner
substantially similar to the manner in which Sellers and the Transferred
Subsidiaries operated, including after the commencement of the Bankruptcy Case
and as permitted under the Bankruptcy Code and by the Bankruptcy Court.
 
“Permitted Encumbrance” means:  (i) the Virgo Security Interest, (ii) the
security interest granted under the Textron Facility, (iii) Encumbrances for
Taxes and assessments not yet payable; (iv) Encumbrances that shall be released
at or prior to the Closing; and (v) (A) easements, rights-of-way, servitudes,
permits, licenses, surface leases, ground leases to utilities, municipal
agreements, railway siding agreements and other similar rights, all as reflected
in the official records of the jurisdictions where any real property is located,
(B) conditions, covenants or other restrictions reflected in the official
records of the jurisdictions where any real property is located, and (C)
easements for streets, alleys, highways, telephone lines, gas pipelines, power
lines, railways and other easements and rights-of-way on, over or in respect of
any real property, all as reflected in the official records of the jurisdictions
where any real property is located; in each case with respect to clauses (iii)
through (v) above, individually or in the aggregate, that do not or would not
reasonably be expected to materially and adversely affect the current use or
value of the property subject thereto or the operations of the Business as it is
currently conducted by Sellers and the Transferred Subsidiaries.
 
“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Body or
other entity.
 
“Pre-Closing Claims” means (i) Claims asserted by or against a Seller prior to
the Closing Date, and (ii) counterclaims with respect to a Claim asserted by or
against a Seller prior to the Closing Date.
 
“Purchase Order” means (i) any open purchase order (or equivalent document)
received and accepted by any Seller from any customer of the Business in the
Ordinary Course of Business for the production and sale of any finished goods
Inventory capable of being produced at any Real Property (based on its current
configuration), whether or not such purchase order or equivalent document was
originally intended for fulfillment at a Real Property, or (ii) any open
purchase order (or equivalent document) delivered by any Seller to any third
party vendor or supplier for the purchase by such Seller from such vendor or
supplier in the Ordinary Course of Business of raw materials, supplies or other
similar Inventory intended for use in the production of finished goods Inventory
from any Real Property or for any other conduct of operations at any Real
Property.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.
 
“Representative” means, with respect to a particular Person, any director,
officer, manager, partner, member, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants, and
financial advisors.
 
 
59

--------------------------------------------------------------------------------

 
 
“Tax” or “Taxes” means all taxes, charges, fees, imposts, levies or other
assessments, including all net income, franchise, profits, gross receipts,
capital, sales, use, ad valorem, value added, transfer, transfer gains,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, real or personal
property, and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever, together with any interest and any penalties, fines,
additions to tax or additional amounts thereon, imposed by any taxing authority
(federal, state, local or foreign) and shall include any transferee Liability in
respect of Taxes.
 
“Tax Code” means the Internal Revenue Tax Code of 1986, as amended.
 
“Tax Return” means any return, declaration, report, form, estimate, information
return or statement required to be filed in respect of any Taxes or to be
supplied to a taxing authority in connection with any Taxes.
 
“Textron Facility” means that certain Amended and Restated Agreement for
Wholesale Financing (Finished Goods – Shared Credit Facility) dated May 25,
2004, as amended, by and among ParentCo, Palm Harbor Manufacturing, L.P., Palm
Harbor Homes I, L.P., Palm Harbor Marketing, Inc., Textron Financial Corporation
and the other “Lenders” named therein.
 
“Title Company” means First American Title Company, or such alternate title
company as ParentCo and Purchaser shall agree.
 
“Transferred Subsidiaries” means, collectively, the Finance Subsidiaries and the
Insurance Subsidiaries, and “Transferred Subsidiary” means any of them.
 
“Unauthorized Indebtedness” means, as of the Effective Time, any Indebtedness of
any Transferred Subsidiary other than (i) the Virgo Indebtedness and (ii)
Indebtedness incurred under construction lending facilities entered into in the
Ordinary Course of Business by CountryPlace Mortgage, Ltd. with third party
lenders prior to the date hereof.
 
“Virgo Indebtedness” means any Indebtedness owing by CountryPlace Acceptance
Corporation, CountryPlace Mortgage, Ltd., CountryPlace Mortgage Holdings, LLC,
ParentCo, CountryPlace Acceptance G.P., LLC and CountryPlace Acceptance L.P.,
LLC to the “Lender” parties (or their successors, assigns or nominees) under
that certain Credit Agreement dated as of January 29, 2010 by and among
CountryPlace Acceptance Corporation, CountryPlace Mortgage, Ltd., CountryPlace
Mortgage Holdings, LLC, ParentCo, CountryPlace Acceptance G.P., LLC,
CountryPlace Acceptance L.P., LLC, the “Lenders” who are party to such Credit
Agreement and Virgo Service Company LLC.
 
“Virgo Security Interest” means the security interest in certain collateral
granted to Virgo Service Company LLC as Administrative Agent and Collateral
Agent under that certain Guaranty and Security Agreement dated as of January 29,
2010 by and among CountryPlace Acceptance Corporation, CountryPlace Mortgage,
Ltd., CountryPlace Mortgage Holdings, LLC, ParentCo, CountryPlace Acceptance
G.P., LLC, CountryPlace Acceptance L.P., LLC and Virgo Service Company LLC.
 
 
60

--------------------------------------------------------------------------------

 
 
(b)           The following capitalized terms are defined in the following
Sections of this Agreement:
 
Definition
 
Location
Acquired Leased Real Property
 
2.10(a)
Agreement
 
Preamble
Allocation
 
1.13
Assumed Contracts
 
1.1(f)
Assumed Liabilities
 
1.3
Bankruptcy Case
 
Recitals
Bankruptcy Code
 
Recitals
Bankruptcy Court
 
Recitals
Bankruptcy Court Approval
 
5.7
Base Price
 
1.6
Bidding Procedures
 
5.7(a)(ii)
Bidding Procedures Motion
 
5.7(a)(ii)
Bidding Procedures Order
 
5.7(a)(ii)
Books and Records
 
1.1(k)
Break-Up Fee
 
8.2(a)
Business
 
Recitals
Closing
 
1.7
Closing Apportionments
 
2.10
Closing Date
 
1.7
Closing Payment
 
1.6
Closing Statements
 
2.3(a)
Competing Transaction
 
8.1(e)
Cure Costs
 
1.4
Deeds
 
2.3(b)
DIP Facility
 
Recitals
Excluded Assets
 
1.2
Excluded Liabilities
 
1.5
Existing Insurance Policies
 
5.13
Expense Reimbursement
 
8.2(b)
Final Price Adjustment
 
1.11(d)
Finance Business
 
Recitals
Fleetwood
 
Recitals
Home Business
 
Recitals
Insurance Business
 
Recitals
Insurance Representative
 
3.8(d)
Interim DIP Facility Owner
 
5.7(a)(i)
Inventory
 
1.1(d)
Leased Real Property / Leased Real Properties
 
3.12(b)
Most Recent Financial Statements
 
3.5
Objection Notice
 
1.11(b)
Owned Real Property / Owned Real Properties
 
3.12(a)
ParentCo
 
Preamble
Permits
 
3.9(a)


 
61

--------------------------------------------------------------------------------

 
 
Permitted Disclosures
 
5.2(a)
Petition Date
 
Recitals
Post-Closing Price Adjustment
 
1.11(b)
Purchase Price
 
1.6
Purchaser
 
Preamble
Purchaser’s Certificate
 
7.1
Real Properties
 
3.12(b)
Real Property Lease
 
3.12(b)
Real Property Escrow
 
2.1
Reinsurance Contract
 
3.10(b)(ix)
Sale Approval Order
 
5.7(a)(iii)
Sellers
 
Preamble
Sellers’ Certificate
 
6.1
Standard Casualty Share
 
1.1(a)
Surveys
 
2.6
Tangible Personal Property
 
1.1(c)
Termination Date
 
8.1(b)
Title Commitment
 
2.6
Title Commitments
 
2.6
Title Policies
 
2.7
Transferred Assets
 
1.1
Transferred IP
 
1.1(i)
Transferred Permits
 
1.1(j)
Transferred Seller Employee
 
5.12(a)
WARN Act
 
3.26(e)

 
9.2          Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
 
(a)           The parties hereto irrevocably and unconditionally consent to
submit to the jurisdiction of the Bankruptcy Court for any litigation arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agree not to commence any litigation relating hereto except in the
Bankruptcy Court).
 
(b)           Any and all service of process and any other notice in any such
Claim shall be effective against any party if given personally or by registered
or certified mail, return receipt requested, or by any other means of mail that
requires a signed receipt, postage prepaid, mailed to such party as herein
provided.  Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by Law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.
 
(c)           If any Claim is brought by any party hereto to enforce its rights
or another party’s obligations under this Agreement or any other agreement,
document or instrument to be delivered by such party at the Closing, the
substantially prevailing party in such Claim shall be entitled to recover its
reasonable attorneys’ fees and expenses and other costs incurred in such Claim,
in addition to any other relief to which it may be entitled.
 
 
62

--------------------------------------------------------------------------------

 
 
(d)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
9.3          Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (i) on
the day of delivery if delivered in person, (ii) on the day of delivery if
delivered by facsimile upon confirmation of receipt (provided that if delivery
is completed after the close of business, then the next Business Day), (iii) on
the first (1st) Business Day following the date of dispatch if delivered using a
next-day service by a nationally recognized express courier service, or (iv) on
the earlier of confirmed receipt or the fifth (5th) Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated by
notice given in accordance with this Section 9.3 by the party to receive such
notice:
 
(a)          if to Purchaser, to:
 
Palm Harbor Homes, Inc.
c/o Cavco Industries, Inc.
1001 North Central Avenue, Suite 800
Phoenix, Arizona  85004-1935
Attention:  James P. Glew, General Counsel
Facsimile:  (602) 256-6189
 
and to:
 
Third Avenue Management
622 Third Avenue, 32nd Floor
New York, New York  10017
Attention:  Robert Jordan, Sr. Managing Director, Corporate Counsel
Facsimile:  (212) 735-0003
 
with a copy (which shall not constitute notice to Purchaser) to:
 
Snell & Wilmer L.L.P.
One Arizona Center
400 E. Van Buren
Phoenix, Arizona  85004
Attention:  Garth D. Stevens
Facsimile:  (602) 382-6070
 
 
63

--------------------------------------------------------------------------------

 
 
(b)          if to any of Sellers, to:
 
Palm Harbor Homes, Inc.
15303 Dallas Parkway, Suite 800
Addison, Texas  75001-4600
Attention:  Larry H. Keener, Chairman, President & CEO
Facsimile:  (972) 764-9020
 
with a copy (which shall not constitute notice to Sellers) to
 
Locke Lord Bissell & Liddell LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas  75201
Attention:  Gina E. Betts
Facsimile:  (214) 756-8515
 
9.4           Entire Agreement.  This Agreement (including the Exhibits and
Schedules hereto), the DIP Facility and any other ancillary agreements executed
by the parties hereto in connection with the consummation of the transactions
contemplated by this Agreement and the DIP Facility contain the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements, written or oral, with respect thereto.
 
9.5           Non-Survival of Representations, Warranties and Covenants.  The
respective representations, warranties and covenants of Sellers and Purchaser
contained in this Agreement and any certificate delivered pursuant hereto shall
terminate at, and not survive, the Closing; provided, that this Section shall
not limit any covenant or agreement of the parties that by its terms requires
performance after the Closing.
 
9.6           Amendments.  This Agreement may be amended, superseded, canceled,
renewed or extended only by a written instrument signed by Purchaser and
ParentCo (on behalf of Sellers).
 
9.7           Waiver.  Each party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other party hereto,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto, (c) waive
compliance with any of the agreements of the other party contained herein, or
(d) waive satisfaction of any condition to its obligations hereunder.  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.  All remedies, rights, undertakings,
obligations, and agreements contained herein shall be cumulative and not
mutually exclusive.
 
9.8           Governing Law.  This Agreement and all Claims with respect thereto
shall be governed by and construed in accordance with the federal bankruptcy
law, to the extent applicable, and, where state law is implicated, the laws of
the State of Delaware without regard to any conflict of laws rules thereof that
might indicate the application of the laws of any other jurisdiction.
 
 
64

--------------------------------------------------------------------------------

 
 
9.9           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns.  This Agreement is not assignable by any party without the prior
written consent of each other party.
 
9.10         Interpretation; Headings.  All pronouns and any variations thereof
refer to the masculine, feminine or neuter, singular or plural, as the context
may require.  All terms defined in this Agreement in their singular or plural
forms have correlative meanings when used herein in their plural or singular
forms, respectively.  Unless otherwise expressly provided, the words “include,”
“includes” and “including” do not limit the preceding words or terms and shall
be deemed to be followed by the words “without limitation.”  All references
herein to “Sections” shall be deemed references to such parts of this Agreement,
unless the context shall otherwise require.  All references herein to
“Schedules” and “Exhibits” shall mean the Schedules and Exhibits attached to
this Agreement and forming a part hereof.  The Section headings in this
Agreement are for reference only and shall not affect the interpretation of this
Agreement.  The parties acknowledge and agree that (a) each party and its
counsel reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision, (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement, and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties,
regardless of which party was generally responsible for the preparation of this
Agreement.  Dates and times set forth in this Agreement for the performance of
the parties’ respective obligations hereunder or for the exercise of their
rights hereunder shall be strictly construed, time being of the essence of this
Agreement.  If the date specified or computed under this Agreement for the
performance, delivery, completion or observance of a covenant, agreement,
obligation or notice by any party, or for the occurrence of any event provided
for herein, is a day other than a Business Day, then the date for such
performance, delivery, completion, observance or occurrence shall automatically
be extended to the next Business Day following such date.
 
9.11         Severability of Provisions.  If any provision or any portion of any
provision of this Agreement shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement shall not be affected thereby.  If the application of any provision or
any portion of any provision of this Agreement to any Person or circumstance
shall be held invalid or unenforceable, the application of such provision or
portion of such provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby.
 
9.12         Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts together shall constitute one and the
same instrument.  Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the parties hereto.
 
 
65

--------------------------------------------------------------------------------

 
 
9.13         No Third Party Beneficiaries.  Except as otherwise set forth in
this Agreement, no provision of this Agreement is intended to, or shall, confer
any third party beneficiary or other rights or remedies upon any Person other
than the parties hereto.
 
Remainder of Page Intentionally Left Blank
Signature Page Follows
 
 
66

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first above written.
 
SELLERS:
 
Palm Harbor Homes, Inc., a Florida corporation
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President and Chief Executive Officer    
Palm Harbor GenPar, LLC, a Nevada limited
liability company
   
By:
/s/ Larry H. Keener
Name: 
Larry H. Keener
Title:
President    
Palm Harbor Mfg., L.P., a Texas limited
partnership
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President    
Palm Harbor Real Estate, LLC, a Texas limited
liability company
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President of Sole Member    
Nationwide Homes, Inc., a Delaware corporation
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
Chairman

 
Signature Page to Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Palm Harbor Albemarie, LLC, a Delaware
corporation
   
By:
/s/ Larry H. Keener
Name: 
Larry H. Keener
Title:
President    
PURCHASER:
   
Palm Harbor Homes, Inc., a Delaware corporation
 
By:
/s/ Joseph H. Stegmayer
Name:
Joseph H. Stegmayer
Title:
President

 
Signature Page to Asset Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 